

Exhibit 10.17
























LEASE






BETWEEN






IRVINE SPECTRUM TERRACE I LLC






AND






ALTERYX, INC.






--------------------------------------------------------------------------------





LEASE






THIS LEASE is made as of October 14, 2019, by and between IRVINE SPECTRUM
TERRACE I LLC, a Delaware limited liability company, hereafter called
“Landlord,” and ALTERYX, INC., a Delaware corporation, hereafter called
“Tenant.”




ARTICLE 1. BASIC LEASE PROVISIONS




Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.


1.    Tenant’s Trade Name: N/A


2. Premises:


The Premises are more particularly described in Section 2.1.
    Address of Buildings:
17100 Laguna Canyon Road, Irvine, CA 92618 (“17100 Building”)


17200 Laguna Canyon Road, Irvine, CA 92618 (“17200 Building”)
(collectively, “Building”)


    Project Description:


Spectrum Terrace (as shown on Exhibit Y to this Lease)

3.    Use of Premises: General office and any lawful use ancillary thereto, and
for no other use.


4.    Commencement Date: See Section 3.1


5.
Lease Term: 84 months, plus such additional days as may be required to cause
this Lease to expire on the final day of the calendar month, and subject to two
60-month extension periods pursuant to Section 7 of Exhibit G to this Lease.



6.    Basic Rent:


Months of Term
or Period
Monthly Rate Per Rentable Square Foot
Monthly Basic Rent (rounded to the nearest dollar)
1 to 12
$3.30
$601,877.00
13 to 24
$3.42
$623,764.00
25 to 36
$3.54
$645,650.00
37 to 48
$3.66
$667,536.00
49 to 60
$3.79
$691,247.00
61 to 72
$3.92
$714,957.00
73 to 84
$4.06
$740,491.00



Notwithstanding the above schedule of Basic Rent to the contrary, as long as
Tenant is not then in Default (as defined in Section 14.1) under this Lease,
Tenant shall be entitled to an abatement of 6 full calendar months of Basic Rent
in the aggregate amount of $3,611,262.00 (i.e. $601,877.00 per month) (the
“Abated Basic Rent”) for the first 6 full calendar months of the Term (the
“Abatement Period”). In the event of a default by Tenant under the terms of the
Lease that results in termination of the Lease, then as a part of Landlord’s
recovery (but only to the extent Landlord is not otherwise “made whole” for the
Abated Basic Rent hereunder through its recovery of leasehold damages), Landlord
shall be entitled to the recovery of the then unamortized remaining balance of
the Abated Basic Rent (such amortization being calculated on a straight line
basis over the initial 84-month Lease Term and such balance being determined as
of the date of Tenant’s Default). The payment by Tenant of the Abated Basic Rent
in the event of a Default shall not limit or affect any of Landlord's other
rights, pursuant to this Lease or at law or in equity. Only Basic Rent shall be
abated during the Abatement Period and all other additional rent and other costs
and charges specified in this Lease shall remain as due and payable pursuant to
the provisions of this Lease.


7.
Expense Recovery Period: Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.



8. Floor Area of Premises: approximately 182,387 rentable square feet


Floor Area of 17100 Building: approximately 116,261 rentable square feet




Alteryx, Inc.    
1

--------------------------------------------------------------------------------




Floor Area of 17200 Building: approximately 116,261 rentable square feet


9. Security Deposit: $814,540.00


10.
Broker(s): Irvine Management Company ("Landlord's Broker") is the agent of
Landlord exclusively and CBRE/Newport Beach ("Tenant's Broker") is the agent of
Tenant exclusively.



11.
Parking: 729 parking spaces in accordance with the provisions set forth in
Exhibit F to this Lease.



12. Address for Payments and Notices:


LANDLORD


TENANT


Payment Registration Address:


Email tenantportal@irvinecompany.com to request an account for the Tenant
Payment Portal


Notice Address:


550 Newport Center Drive
Newport Beach, CA 92660
Attn: Senior Vice President, Property Operations
Irvine Office Properties
Prior to the Commencement Date:


ALTERYX, INC.
3345 Michelson Drive, Suite 400
Irvine, CA 92614
Attn: Christopher Lal, Chief Legal Officer


After the Commencement Date:


17200 Laguna Canyon Road, Suite 100
Irvine, CA 92618
Attn: Christopher Lal, Chief Legal Officer







LIST OF LEASE EXHIBITS (All exhibits, riders and addenda attached to this Lease
are hereby incorporated into and made a part of this Lease):


Exhibit A    Description of Premises
Exhibit B    Operating Expenses
Exhibit C    Utilities and Services
Exhibit D    Tenant’s Insurance
Exhibit E    Rules and Regulations
Exhibit F    Parking
Exhibit G    Additional Provisions
Exhibit G-1    First Right Space
Exhibit H    Landlord’s Disclosures
Exhibit X    Work Letter
Exhibit Y    Project Description




Alteryx, Inc.    
2

--------------------------------------------------------------------------------





ARTICLE 2. PREMISES


2.1. LEASED PREMISES. Landlord leases to Tenant and Tenant leases from Landlord
the initial Premises shown in Exhibit A (the “Premises”), containing
approximately the floor area set forth in Item 8 of the Basic Lease Provisions
(the “Floor Area”). The Premises consist of all of the Floor Area of the 17200
Building identified in Item 2 of the Basic Lease Provisions and a portion of the
Floor Area of the 17100 Building identified in Item 2 of the Basic Lease
Provisions known as Suites 150, 300, and 400, which are a portion of the project
described in Item 2 (the “Project”). Landlord and Tenant stipulate and agree
that the Floor Area of Premises set forth in Item 8 of the Basic Lease
Provisions is correct.


2.2. ACCEPTANCE OF PREMISES. Tenant acknowledges that neither Landlord nor any
representative of Landlord has made any representation or warranty with respect
to the Premises, the Building or the Project or the suitability or fitness of
either for any purpose, except as set forth in this Lease. Tenant acknowledges
that the flooring materials which may be installed within portions of the
Premises located on the ground floor of the Building may be limited by the
moisture content of the Building slab and underlying soils. The taking of
possession or use of the Premises by Tenant for any purpose other than
construction shall conclusively establish that the Premises and the Building
were in satisfactory condition and in conformity with the provisions of this
Lease in all respects, except for those matters which Tenant shall have brought
to Landlord’s attention on a written punch list. The punch list shall be limited
to any items required to be accomplished by Landlord under the Work Letter (if
any) attached as Exhibit X, and shall be delivered to Landlord within 30 days
after the Commencement Date (as defined herein). If there is no Work Letter, or
if no items are required of Landlord under the Work Letter, by taking possession
of the Premises Tenant accepts the improvements in their existing condition, and
waives any right or claim against Landlord arising out of the condition of the
Premises. Nothing contained in this Section 2.2 shall affect the commencement of
the Term or the obligation of Tenant to pay rent. Landlord shall diligently
complete all punch list items of which it is notified as provided above.


2.3. CONDITION AND MAINTENANCE OF BUILDING STRUCTURES AND BUILDING SYSTEMS.
Notwithstanding the foregoing or anything in this Lease to the contrary,
Landlord hereby warrants to Tenant that the base Building, including the
foundation, floor/ceiling slabs, roof, curtain wall, exterior glass and
mullions, windows and seals, columns, beams, shafts (including elevator shafts),
stairs, stairwells, elevator cabs, base building washrooms, and main electrical
room (collectively, “Building Structure”), the Common Areas, and the mechanical
systems (including Building elevators), electrical, life safety, plumbing,
sprinkler systems (connected to the core) and HVAC systems (collectively,
“Building Systems”) shall, as of the date of the Delivery Date as defined in
Section 3.1 below, be in good operating order and condition in accordance with
manufacturers’ specifications and in compliance with all applicable laws that
apply to new construction, and shall as of the Delivery Date be structurally
sound and water tight as to the roof and perimeter walls and windows, and with
all then existing wiring, cabling and conduits removed (“Delivery Condition”).
Notwithstanding the foregoing, to the extent that any elements of the Building
Structure or Building Systems shall be modified or altered as part of or in
connection with the Tenant Improvements, Landlord’s warranty with respect to the
Delivery Condition shall expressly exclude such elements. Provided that Tenant
shall notify Landlord of a non-compliance with the foregoing warranty on or
before 120 days following the date Tenant commences business operations from the
Premises, then Landlord shall, notwithstanding anything to the contrary
contained in this Lease or the Work Letter attached as Exhibit X to this Lease,
at Landlord’s sole cost and expense and without deduction from the Landlord
Contribution as set forth in Section II of Exhibit X, promptly after receipt of
written notice from Tenant setting forth the nature and extent of such
non-compliance, rectify same at Landlord's cost and expense to the extent
necessary to allow Tenant to obtain the equivalent of a certificate of occupancy
and to allow Tenant to conduct normal and customary business office operations.
In addition, Landlord shall be responsible, at its cost (except to the extent
properly included in Project Costs), for correcting any violations of Title III
of the Americans with Disabilities Act (ADA) of which it is notified by
governmental authorities (or by which Tenant is notified by governmental
authorities or which have to be cured or corrected in order for Tenant to obtain
permits to construct its Tenant Improvements and as to which Tenant has notified
Landlord of such occurrence or receipt of notice from governmental authorities).
Landlord shall comply with all applicable laws relating to the base Building,
provided that compliance with such applicable laws is not the responsibility of
Tenant under this Lease, and provided further that Landlord's failure to comply
therewith would prohibit Tenant from obtaining or maintaining a certificate of
occupancy for the Premises, or would unreasonably and materially affect the
safety of Tenant's employees or create a significant health hazard for Tenant's
employees.


ARTICLE 3. TERM


3.1. GENERAL. The term of this Lease (“Term”) shall be for the period shown in
Item 5 of the Basic Lease Provisions. The Term shall commence (“Commencement
Date”) on the earlier of (a) 22 weeks following the Delivery Date (as defined in
this Section 3.1 below), which 22-week period shall be extended for Commencement
Date Delays as defined in Section III of Exhibit X, or (b) the date Tenant
commences its regular business activities within the Premises, but in no event
earlier than January 1, 2020. Promptly following request by Landlord, the
parties shall memorialize on a form provided by Landlord (the "Commencement
Memorandum") the actual Commencement Date and the expiration date (“Expiration
Date") of this Lease; should Tenant fail to execute and return the Commencement
Memorandum to Landlord within 5 business days (or provide specific written
objections thereto within that period), then Landlord's determination of the
Commencement and Expiration Dates as set forth in the Commencement Memorandum
shall be conclusive.


Alteryx, Inc.    
3

--------------------------------------------------------------------------------






3.2. TENDER OF POSSESSION AND EARLY ENTRY. Following the Delivery Date, and
delivery of proper evidence of all required funds, documents, and insurance
pursuant to Exhibit D hereof, Landlord shall permit Tenant and its agents to
enter the Premises in order that Tenant may perform any work to be performed by
Tenant hereunder through its own contractors, subject to Landlord’s prior
written approval, which approval shall not be unreasonably withheld,
conditioned, or delayed, and otherwise in accordance with the requirements of
Section 7.3 of this Lease. The foregoing license to enter the Premises prior to
the Commencement Date is however, conditioned upon the compliance by Tenant’s
contractors with all reasonable requirements (that are not inconsistent with
this Lease) imposed by Landlord on third party contractors, including without
limitation the maintenance by Tenant and its contractors and subcontractors of
workers’ compensation and public liability and property damage insurance in
amounts and with companies and on forms reasonably satisfactory to Landlord,
with certificates of such insurance being furnished to Landlord prior to
proceeding with any such entry. The entry shall be deemed to be under all of the
provisions of the Lease except as to the covenants to pay Rent. Except to the
extent arising from Landlord’s negligence or willful misconduct, Landlord shall
not be liable in any way for any injury, loss or damage which may occur to any
such work being performed by Tenant, the same being solely at Tenant’s risk. In
no event shall the failure of Tenant’s contractors to complete any work in the
Premises extend the Commencement Date of the Lease except to the extent such
failure results from a Commencement Date Delay as defined in Section III of
Exhibit X. Notwithstanding the foregoing, in the event Tenant commences its
regular business activities in the Premises prior to the Commencement Date but
on or after January 1, 2020, Tenant shall pay Rent under the Lease as of the
date Tenant commences its regular business activities in the Premises. For the
avoidance of doubt, Tenant may commence its regular business activities in the
Premises prior to January 1, 2020, and Tenant shall not be required to pay Rent
until the Commencement Date.


ARTICLE 4. RENT AND OPERATING EXPENSES


4.1. BASIC RENT. From and after the Commencement Date, Tenant shall pay to
Landlord without deduction or offset (except as otherwise provided herein) a
Basic Rent for the Premises in the total amount shown (including subsequent
adjustments, if any) in Item 6 of the Basic Lease Provisions (the “Basic Rent”).
If the Commencement Date is other than the first day of a calendar month, any
rental adjustment shown in Item 6 shall be deemed to occur on the first day of
the next calendar month following the specified monthly anniversary of the
Commencement Date. The Basic Rent shall be due and payable in advance commencing
on the Commencement Date and continuing thereafter on the first day of each
successive calendar month of the Term, as prorated for any partial month. No
demand, notice or invoice shall be required. An installment in the amount of 1
full month’s Basic Rent at the initial rate specified in Item 6 of the Basic
Lease Provisions, and 1 month’s estimated Tenant’s Share of Operating Expenses,
for the Premises shall be delivered to Landlord concurrently with Tenant’s
execution of this Lease and shall be applied against the Basic Rent first due
hereunder; the next installment of Basic Rent shall be due on the first day of
the appropriate calendar month of the Term after taking into account the
Abatement Period, which installment shall, if necessary, be appropriately
prorated to reflect the amount prepaid for that calendar month.


4.2. OPERATING EXPENSES. Tenant shall pay Tenant’s Share of Operating Expenses
in accordance with Exhibit B of this Lease.


4.3. SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this Lease, Tenant
shall deposit with Landlord the sum, if any, stated in Item 9 of the Basic Lease
Provisions (the “Security Deposit”), to be held by Landlord as security for the
full and faithful performance of Tenant’s obligations under this Lease, to pay
any rental sums, including without limitation such additional rent as may be
owing under any provision hereof, and to maintain the Premises as required by
Sections 7.1 and 15.2 or any other provision of this Lease. Upon any breach of
the foregoing obligations by Tenant, Landlord may apply all or part of the
Security Deposit as full or partial compensation. If any portion of the Security
Deposit is so applied, Tenant shall within 5 business days after written demand
by Landlord deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount. Landlord shall not be required to keep
the Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on the Security Deposit. In no event may Tenant utilize all
or any portion of the Security Deposit as a payment toward any rental sum due
under this Lease. Any unapplied balance of the Security Deposit shall be
returned to Tenant or, at Landlord’s option, to the last assignee of Tenant’s
interest in this Lease within 30 days following the termination of this Lease
and Tenant's vacation of the Premises. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any similar or successor laws
now or hereafter in effect, in connection with Landlord’s application of the
Security Deposit to prospective rent that would have been payable by Tenant but
for the early termination due to Tenant’s Default (as defined herein).


ARTICLE 5. USES


5.1. USE. Tenant shall use the Premises only for the purposes stated in Item 3
of the Basic Lease Provisions and for no other use whatsoever. The uses
prohibited under this Lease shall include, without limitation, use of the
Premises or a portion thereof for (i) offices of any agency or bureau of the
United States or any state or political subdivision thereof; (ii) offices or
agencies of any foreign governmental or political subdivision thereof; or
(iii) schools, temporary employment agencies or other training facilities which
are not ancillary to corporate, executive or professional office use. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way interfere with the rights or quiet enjoyment of other occupants


Alteryx, Inc.    
4

--------------------------------------------------------------------------------




of the Building or the Project, or use or allow the Premises to be used for any
unlawful purpose, nor shall Tenant permit any nuisance or commit any waste in
the Premises or the Project. Tenant shall not perform any work or conduct any
business whatsoever in the Project other than inside the Premises. Tenant shall
comply at its expense with all present and future laws, ordinances and
requirements of all governmental authorities that pertain to Tenant or its use
of the Premises, and with all energy usage reporting requirements of Landlord.
Pursuant to California Civil Code § 1938, Landlord hereby states that the
Premises have not undergone inspection by a Certified Access Specialist
(CASp) (defined in California Civil Code § 55.52(a)(3)).  Pursuant to Section
1938 of the California Civil Code, Landlord hereby provides the following
notification to Tenant: “A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law. 
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant.  The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction related accessibility standards within the premises.” Tenant shall
have access to the Building, the Premises, and all parking that Tenant is
entitled to under this Lease 24 hours per day 7 days per week, except as
expressly otherwise stated in this Lease.


5.2. SIGNS. Except as set forth in Exhibit G below, and except for Landlord’s
standard suite entry and, if applicable, lobby directory signage identifying
Tenant’s name and/or logo, Tenant shall have no right to maintain signs in any
location in, on or about the Premises, the Building or the Project and shall not
place or erect any signs that are visible from the exterior of the Building.
Notwithstanding the foregoing, Tenant may install any signage within the
interior of the 17200 Building without Landlord’s prior written consent,
provided that such interior signage (i) shall not contain words or graphics
which would reasonably offend a landlord of a comparable institutionally-owned
office building located near the Project, (ii) is consistent with the quality
and operation of the Project as a first-class business environment, and (iii) is
reasonably related to the operation of Tenant’s business activities within the
Premises and does not consist of marketing or other advertisement to the general
public. The size, design, graphics, material, style, color and other physical
aspects of any permitted sign shall be subject to Landlord's written
determination, as determined solely by Landlord, prior to installation, that
signage is in compliance with any covenants, conditions or restrictions
encumbering the Premises and Landlord's signage program for the Project, as in
effect from time to time and approved by the City in which the Premises are
located ("Signage Criteria"). Prior to placing or erecting any such signs,
Tenant shall obtain and deliver to Landlord a copy of any applicable municipal
or other governmental permits and approvals, except to Landlord’s standard suite
signage. Tenant shall be responsible for all costs of any permitted sign,
including, without limitation, the fabrication, installation, maintenance and
removal thereof and the cost of any permits therefor, except that Landlord shall
pay for the initial installation costs only of the standard suite signage. If
Tenant fails to maintain its sign in good condition, or if Tenant fails to
remove same upon termination of this Lease and repair and restore any damage
caused by the sign or its removal, Landlord may do so at Tenant's expense.
Landlord shall have the right to temporarily remove any signs in connection with
any repairs or maintenance in or upon the Building. The term "sign" as used in
this Section shall include all signs, designs, monuments, displays, advertising
materials, logos, banners, projected images, pennants, decals, pictures,
notices, lettering, numerals or graphics.


5.3. HAZARDOUS MATERIALS. Tenant shall not generate, handle, store or dispose of
hazardous or toxic materials (as such materials may be identified in any
federal, state or local law or regulation) in the Premises or Project without
the prior written consent of Landlord; provided that the foregoing shall not be
deemed to proscribe the use by Tenant of customary office supplies in normal
quantities so long as such use comports with all applicable laws. Tenant
acknowledges that it has read, understands and, if applicable, shall comply with
the provisions of Exhibit H to this Lease, if that Exhibit is attached.


Landlord, to the best of Landlord’s knowledge (as hereinafter defined),
represents to Tenant that except for customary office supplies and except as
otherwise disclosed in Exhibit H, no hazardous or toxic materials are present in
or about the Building as of the date of this Lease which are in violation of any
applicable federal, state or local law, ordinance or regulation. Notwithstanding
any such disclosure, should any such materials be discovered in, on, under or
about any portion of the Project and should their remediation be legally
required, then unless such materials were introduced by Tenant, its agents,
employees, subtenants, vendors, licensees, invitees or contractors, Landlord
shall remediate same at its expense and shall hold Tenant harmless from any cost
in connection therewith. As used herein, “Landlord’s knowledge” shall mean the
actual knowledge, without duty of inquiry or investigation, of the current
employees or authorized agents of Landlord.




ARTICLE 6. LANDLORD SERVICES


6.1. UTILITIES AND SERVICES. Landlord and Tenant shall be responsible to furnish
those utilities and services to the Premises to the extent provided in Exhibit
C, subject to the conditions and payment obligations and standards set forth in
this Lease. Landlord shall not be liable for any failure to furnish any services
or utilities when the failure is the result of any cause beyond Landlord’s
reasonable control, nor shall Landlord be liable for damages resulting from
power surges or any breakdown in telecommunications facilities or services.
Landlord’s temporary inability to furnish any services or utilities shall not
entitle Tenant


Alteryx, Inc.    
5

--------------------------------------------------------------------------------




to any damages, relieve Tenant of the obligation to pay rent or constitute a
constructive or other eviction of Tenant, except that Landlord shall diligently
attempt to restore the service or utility promptly. However, if the Premises, or
a material portion of the Premises, are made untenantable for a period in excess
of 3 consecutive business days as a result of a service interruption that is
reasonably within the control of Landlord to correct and through no fault of
Tenant and for reasons other than as contemplated in Article 11, then Tenant, as
its sole remedy, shall be entitled to receive an abatement of rent payable
hereunder during the period beginning on the 4th consecutive business day of the
service interruption and ending on the day the service has been restored. Tenant
shall comply with all rules and regulations which Landlord may reasonably
establish for the provision of services and utilities, and shall cooperate with
all reasonable conservation practices established by Landlord. Subject to
Section 7.5 below, Landlord shall at all reasonable times have free access to
all electrical and mechanical installations of Landlord.


6.2. OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term, Landlord shall
operate, maintain, and repair all Common Areas within the Building and the
Project in a first class manner. The term “Common Areas” shall mean all areas
within the Building and other buildings in the Project which are not held for
exclusive use by persons entitled to occupy space, including without limitation
parking areas and structures, driveways, sidewalks, landscaped and planted
areas, hallways and interior stairwells not located within the premises of any
tenant, common electrical rooms, entrances and lobbies, elevators, and restrooms
not located within the premises of any tenant.


6.3. USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall include
the use of the Common Areas in common with Landlord and with all others for
whose convenience and use the Common Areas may be provided by Landlord, subject,
however, to compliance with Rules and Regulations described in Article 17 below.
Landlord shall at all times during the Term have exclusive control of the Common
Areas, and may restrain or permit any use or occupancy, except as otherwise
provided in this Lease or in Landlord’s rules and regulations. Tenant shall keep
the Common Areas clear of any obstruction or unauthorized use related to
Tenant’s operations. Landlord may temporarily close any portion of the Common
Areas for repairs, remodeling and/or alterations, to prevent a public dedication
or the accrual of prescriptive rights, or for any other reasonable purpose.
Landlord’s temporary closure of any portion of the Common Areas for such
purposes shall not deprive Tenant of reasonable access to the Premises.


6.4. CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right to make
alterations or additions to the Building or the Project or to the attendant
fixtures, equipment and Common Areas, and such change shall not entitle Tenant
to any abatement of rent or other claim against Landlord. No change by Landlord
to the Common Areas shall: (i) materially impair access to and from the Premises
from the parking areas, (ii) reduce the number of vehicle parking spaces to
which Tenant is entitled under Exhibit F of this Lease, or (iii) otherwise
unreasonably interfere with Tenant’s access to and use of the Premises, the
parking areas and the Common Areas adjacent to the Building in any material
manner without Tenant’s prior written consent, which shall not be unreasonably
withheld.


ARTICLE 7. REPAIRS AND MAINTENANCE


7.1. TENANT’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Tenant at
its sole expense shall make all repairs necessary to keep the Premises and all
improvements and fixtures therein in good condition and repair. Notwithstanding
Section 7.2 below, Tenant’s maintenance obligation shall include without
limitation all appliances, interior glass, doors, door closures, hardware,
fixtures, electrical, plumbing, fire extinguisher equipment and other equipment
installed in the Premises and all Alterations constructed by Tenant pursuant to
Section 7.3 below, together with any supplemental HVAC equipment servicing only
the Premises. All repairs and other work performed by Tenant or its contractors
shall be subject to the terms of Sections 7.3 and 7.4 below. Alternatively,
should Landlord or its management agent agree to make a repair on behalf of
Tenant and at Tenant’s request, Tenant shall promptly reimburse Landlord as
additional rent for all reasonable costs incurred (including the standard
supervision fee) upon submission of an invoice.


7.2. LANDLORD’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Landlord
shall provide service, maintenance and repair with respect to the heating,
ventilating and air conditioning (“HVAC”) equipment of the Building (exclusive
of any supplemental HVAC equipment servicing only the Premises) and shall
maintain in good repair the Common Areas, roof, foundations, footings, the
exterior surfaces of the exterior walls of the Building (including exterior
glass), and the structural, electrical, mechanical and plumbing systems of the
Building (including elevators, if any, serving the Building), except to the
extent provided in Section 7.1 above. Landlord need not make any other
improvements or repairs except as specifically required under this Lease, and
nothing contained in this Section 7.2 shall limit Landlord’s right to
reimbursement from Tenant for maintenance, repair costs and replacement costs as
provided elsewhere in this Lease. Notwithstanding any provision of the
California Civil Code or any similar or successor laws to the contrary, except
as expressly provided in Section 7.6 below, Tenant understands that it shall not
make repairs at Landlord’s expense or by rental offset. Except as provided in
Section 11.1 and Article 12 below, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements to
any portion of the Building, including repairs to the Premises, nor shall any
related activity by Landlord constitute an actual or constructive eviction;
provided, however, that in making repairs, alterations or improvements, Landlord
shall interfere as little as reasonably practicable with the conduct of Tenant’s
business in the Premises. Tenant


Alteryx, Inc.    
6

--------------------------------------------------------------------------------




hereby waives any and all rights under and benefits of subsection 1 of
Section 1932, and Sections 1941 and 1942 of the California Civil Code, or any
similar or successor laws now or hereafter in effect.


7.3. ALTERATIONS. Except for cosmetic alteration projects that do not exceed
$250,000.00 during each calendar year and that satisfy the criteria in the next
following sentence (which work shall require notice to Landlord but not
Landlord’s consent), Tenant shall make no alterations, additions, decorations or
improvements (collectively referred to as “Alterations”) to the Premises without
the prior written consent of Landlord. Landlord’s consent shall not be
unreasonably withheld as long as the proposed Alterations do not affect the
Building Structure or the Building Systems, are not visible from the exterior of
the Premises, do not change the basic floor plan of the Premises, and utilize
only Landlord’s building standard materials (“Standard Improvements”). Landlord
may impose, as a condition to its consent, any commercially reasonable
requirements that Landlord may deem desirable. Without limiting the generality
of the foregoing, Tenant shall use Landlord’s designated mechanical and
electrical contractors for all Alterations work affecting the mechanical or
electrical systems of the Building. Should Tenant perform any Alterations work
that would necessitate any ancillary Building modification or other expenditure
by Landlord, then Tenant shall reimburse Landlord for the cost thereof within 30
days following receipt of paid invoices from Landlord. Tenant shall obtain all
required permits for the Alterations and shall perform the work in compliance
with all applicable laws, regulations and ordinances with contractors reasonably
acceptable to Landlord, and except for cosmetic Alterations not requiring a
permit, Landlord shall be entitled to a supervision fee in the amount of 5% of
the first $200,000.00 of the cost of any Alterations, and 2.5% of the cost of
any Alterations in excess of $200,000.00. Any request for Landlord’s consent
shall be made in writing and shall contain architectural plans describing the
work in detail reasonably satisfactory to Landlord. Landlord may elect to cause
its architect to review Tenant’s architectural plans, and the reasonable cost of
that review shall be reimbursed by Tenant. Should the Alterations proposed by
Tenant and consented to by Landlord change the floor plan of the Premises, then
Tenant shall, at its expense, furnish Landlord with as-built drawings and CAD
disks compatible with Landlord’s systems. Alterations shall be constructed in a
good and workmanlike manner using materials of a quality reasonably approved by
Landlord. Unless Landlord otherwise agrees in writing, all Alterations affixed
to the Premises, including without limitation all Tenant Improvements
constructed pursuant to the Work Letter (except as otherwise provided in the
Work Letter), but excluding moveable trade fixtures and furniture, shall become
the property of Landlord. Such Alterations shall be surrendered with the
Premises at the end of the Term, except that Landlord may, by notice to Tenant
given at the time of Landlord’s approval, require Tenant to remove by the
Expiration Date, or sooner termination date of this Lease, all or any
Alterations (including without limitation all telephone and data cabling)
installed either by Tenant or by Landlord at Tenant’s request (collectively, the
“Required Removables”), and to replace any non-Standard Improvements with the
applicable Standard Improvements. Tenant, at the time it requests approval for a
proposed Alteration, may request in writing that Landlord advise Tenant whether
the Alteration or any portion thereof, is a Required Removable. Within 10 days
after receipt of Tenant’s request, Landlord shall advise Tenant in writing as to
which portions of the subject Alterations are Required Removables. In connection
with its removal of Required Removables, Tenant shall repair any damage to the
Premises arising from that removal and shall restore the affected area to its
pre-existing condition, reasonable wear and tear excepted. Notwithstanding the
foregoing, provided that Tenant leases the Premises for a Term of not less than
15 years, then (i) Landlord shall waive any and all removal and restoration
requirements with respect to any initial Tenant Improvements and subsequent
Alterations that do not affect the Building Structure or Building Systems (for
avoidance of doubt the foregoing waiver shall apply to Alterations and
improvements related to wall partitions, wall coverings, signs, floor coverings,
doors, hardware, or other fixtures that are customarily replaced by
institutional landlords of comparable buildings in connection with the
re-leasing of space similar to the Premises), and (ii) if Tenant installs an
interconnecting stairwell connecting two or more floors of the 17200 Building as
part of the initial Tenant Improvements or subsequently to the 17100 Building,
Landlord shall waive any removal and restoration requirements with respect to
such stairwell.


7.4. MECHANIC’S LIENS. Tenant shall keep the Premises free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or for Tenant. Upon request by Landlord, Tenant shall promptly cause any such
lien to be released by posting a bond in accordance with California Civil Code
Section 8424 or any successor statute. In the event that Tenant shall not,
within 15 days following the imposition of any lien, cause the lien to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other available remedies, the right to cause the lien to be
released by any means it deems proper, including payment of or defense against
the claim giving rise to the lien. All expenses so incurred by Landlord,
including Landlord’s reasonable attorneys’ fees, shall be reimbursed by Tenant
promptly following Landlord’s demand, together with interest from the date of
Tenant’s receipt of Landlord’s demand at the maximum rate permitted by law until
paid. Tenant shall give Landlord no less than 20 days’ prior notice in writing
before commencing construction of any kind on the Premises.


7.5. ENTRY AND INSPECTION. Landlord shall at all reasonable times have the right
to enter the Premises to inspect them, to supply services in accordance with
this Lease, to make repairs and renovations as reasonably deemed necessary by
Landlord, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the final twelve months of the Term or when an
uncured Default exists, to prospective tenants), all without being deemed to
have caused an eviction of Tenant and without abatement of rent except as
provided elsewhere in this Lease. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. Except in emergencies or to provide Building
services, Landlord shall provide Tenant with at least 24 hours prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises.


Alteryx, Inc.    
7

--------------------------------------------------------------------------------






7.6 TENANT’S RIGHT TO MAKE REPAIRS. Notwithstanding any provision set forth in
this Lease to the contrary, if Tenant provides written notice (or oral notice in
the event of an emergency such as damage or destruction to or of any portion of
the Building Structure and/or the Building Systems and/or anything that could
cause material disruption to Tenant’s business) to Landlord of an event or
circumstance which requires the action of Landlord with respect to repair and/or
maintenance, and Landlord fails to provide such action within a reasonable
period of time, given the circumstances, after the receipt of such notice, but
in any event not later than 7 days after receipt of such notice, then Tenant may
proceed to take the required action upon delivery of an additional 3 business
days’ notice to Landlord specifying that Tenant is taking such required action
(provided, however, that neither of the notices shall be required in the event
of an emergency which threatens life or where there is imminent danger to
property or a possibility that a failure to take immediate action could cause a
material disruption in Tenant’s normal and customary business activities), and
if such action was required under the terms of this Lease to be taken by
Landlord and was not taken by Landlord within such notice period (unless such
notice was not required as provided above), then Tenant shall be entitled to
prompt reimbursement by Landlord of Tenant’s reasonable costs and expenses in
taking such action. Landlord agrees that Tenant will have access to the
Building, Building Systems, Building Structure and Common Areas to the extent
necessary to perform the work contemplated by this provision. In the event
Tenant takes such action, and such work will affect the Building Structure
and/or the Building Systems, Tenant shall use only those contractors used or
approved by Landlord in the Building for work on such Building Structure or
Building Systems unless such contractors are unwilling or unable to perform (and
are able to immediately perform), or timely and competitively perform, such
work, in which event Tenant may utilize the services of any other qualified
contractor which normally and regularly performs similar work in comparable
buildings in Orange County. The foregoing right to make repairs shall be
effective if and only if Tenant is then leasing and occupying the entire
Building to which the repair and/or maintenance pertains. Furthermore, if
Landlord does not deliver a detailed written objection to Tenant within 30 days
after receipt of an invoice by Tenant of its costs of taking action which Tenant
claims should have been taken by Landlord, and if such invoice from Tenant sets
forth a reasonably particularized breakdown of its costs and expenses in
connection with taking such action on behalf of Landlord, then Tenant shall be
entitled to deduct from Rent payable by Tenant under this Lease, the amount set
forth in such invoice. If, however, Landlord delivers to Tenant, within 30 days
after receipt of Tenant’s invoice, a written objection to the payment of such
invoice, setting forth with reasonable particularity Landlord’s reasons for its
claim that such action did not have to be taken by Landlord pursuant to the
terms of this Lease or that the charges are excessive (in which case Landlord
shall pay the amount it contends would not have been excessive), then Tenant
shall not then be entitled to such deduction from Rent, but as Tenant’s sole
remedy, Tenant may proceed to claim a default by Landlord or, if elected by
either Landlord or Tenant, the matter shall proceed to resolution by the
selection of an arbitrator to resolve the dispute, which arbitrator shall be
selected and qualified pursuant to the procedures set forth the arbitration
provision in this Lease, and whose costs shall be paid for by the losing party,
unless it is not clear that there is a “losing party”, in which event the costs
of arbitration shall be shared equally. If Tenant prevails in the arbitration,
the amount of the award which shall include interest at the Interest Rate (from
the time of each expenditure by Tenant until the date Tenant receives such
amount by payment or offset and attorneys’ fees and related costs) may be
deducted by Tenant from the Rents next due and owing under this Lease.




ARTICLE 8. [INTENTIONALLY OMITTED]




ARTICLE 9. ASSIGNMENT AND SUBLETTING


9.1. RIGHTS OF PARTIES.


(a)    Except as otherwise specifically provided in this Article 9, Tenant may
not, either voluntarily or by operation of law, assign, sublet, encumber, or
otherwise transfer all or any part of Tenant’s interest in this Lease, or permit
the Premises to be occupied by anyone other than Tenant (each, a “Transfer”),
without Landlord’s prior written consent, which consent shall not unreasonably
be withheld, conditioned or delayed in accordance with the provisions of
Section 9.1(b). For purposes of this Lease, references to any subletting,
sublease or variation thereof shall be deemed to apply not only to a sublease
effected directly by Tenant, but also to a sub-subletting or an assignment of
subtenancy by a subtenant at any level. Except as otherwise specifically
provided in this Article 9, no Transfer (whether voluntary, involuntary or by
operation of law) shall be valid or effective without Landlord’s prior written
consent and, at Landlord’s election, such a Transfer shall constitute a material
default of this Lease. Notwithstanding the foregoing, a Transfer shall not
include the infusion of additional equity capital in Tenant or a transfer of
less than a controlling interest in the equity securities of Tenant traded on a
national securities exchange.


(b)    Except as otherwise specifically provided in this Article 9, if Tenant or
any subtenant hereunder desires to transfer an interest in this Lease, Tenant
shall first notify Landlord in writing and shall request Landlord’s consent
thereto. Tenant shall also submit to Landlord in writing: (i) the name and
address of the proposed transferee; (ii) the nature of any proposed subtenant’s
or assignee’s business to be carried on in the Premises; (iii) the terms and
provisions of any proposed sublease or assignment (including without limitation
the rent and other economic provisions, term, improvement obligations and
commencement date); (iv) evidence that the proposed assignee or subtenant will
comply with the requirements of Exhibit D to this Lease; and (v) any other
information requested by Landlord and reasonably related to the Transfer.
Landlord


Alteryx, Inc.    
8

--------------------------------------------------------------------------------




shall not unreasonably withhold its consent, provided: (1) the use of the
Premises will be consistent with the provisions of this Lease and with
Landlord’s commitment to other tenants of the Building and Project; (2) any
proposed subtenant or assignee demonstrates that it is financially responsible
by submission to Landlord of all reasonable information as Landlord may request
concerning the proposed subtenant or assignee, including, but not limited to, a
balance sheet of the proposed subtenant or assignee as of a date within 180 days
of the request for Landlord’s consent and statements of income or profit and
loss of the proposed subtenant or assignee for the two-year period preceding the
request for Landlord’s consent; (3) the proposed assignee or subtenant is
neither an existing tenant or occupant of the Building or Project nor a
prospective tenant with whom Landlord or Landlord's affiliate has been actively
negotiating to become a tenant at the Building or Project, except that Landlord
will not enforce this restriction if it does not have sufficient available space
to accommodate the proposed transferee; and (4) the proposed transferee is not
an SDN (as defined below) and will not impose additional burdens or security
risks on Landlord. If Landlord consents to the proposed Transfer, then the
Transfer may be effected within 90 days after the date of the consent upon the
terms described in the information furnished to Landlord; provided that any
material change in the terms shall be subject to Landlord’s consent as set forth
in this Section 9.1(b). Landlord shall approve or disapprove any requested
Transfer within 30 days following receipt of Tenant’s written notice and the
information set forth above. Except in connection with a Permitted Transfer (as
defined below), if Landlord approves the Transfer Tenant shall pay a transfer
fee of $1,000.00 to Landlord concurrently with Tenant’s execution of a Transfer
consent prepared by Landlord.


(c)    Notwithstanding the provisions of Subsection (b) above, and except in
connection with a “Permitted Transfer” (as defined below), in the event Tenant
contemplates a Transfer of all or a portion of the Premises (not less than a
full floor) for all or substantially all of the remaining Term, Tenant shall
give Landlord notice (the "Intention to Transfer Notice") of such contemplated
Transfer (whether or not the contemplated Transferee or the terms of such
contemplated Transfer have been determined). The Intention to Transfer Notice
shall specify the portion of and amount of rentable square feet of the Premises
which Tenant intends to Transfer (the "Contemplated Transfer Space"), the
contemplated date of commencement of the contemplated Transfer (the
"Contemplated Effective Date"), and the contemplated length of the term of such
contemplated Transfer, and shall specify that such Intention to Transfer Notice
is delivered to Landlord pursuant to this Section 9(c) in order to allow
Landlord to elect to recapture the Contemplated Transfer Space. Thereafter,
Landlord shall have the option, by giving written notice to Tenant (the
“Recapture Notice”) within twenty (20) days after receipt of any Intention to
Transfer Notice, to recapture the Contemplated Transfer Space. Such recapture
shall cancel and terminate this Lease with respect to the Contemplated Transfer
Space as of the date stated in the Intention to Transfer Notice as the effective
date of the proposed Transfer; provided, however, that Tenant may notify
Landlord within 10 days of receiving the Recapture Notice that Tenant elects to
cancel the Transfer and remain in the Premises and, in such event, this Lease
will continue in full force and effect. Such recapture of the Contemplated
Transfer Space by Landlord shall cancel and terminate this Lease with respect to
the Contemplated Transfer Space. In the event of a recapture by Landlord, if
this Lease shall be canceled with respect to less than the entire Premises, the
Rent reserved herein shall be prorated on the basis of the number of rentable
square feet retained by Tenant in proportion to the number of rentable square
feet contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same. If Landlord declines, or
fails to elect in a timely manner, to recapture the Contemplated Transfer Space
under this Section 9(c), then, provided Landlord has consented to the proposed
Transfer, Tenant shall be entitled to proceed to transfer the Contemplated
Transfer Space to the proposed Transferee, subject to the provisions of Article
9. Subject to the other terms of this Article 9, for a period of nine (9) months
(the "Nine Month Period") commencing on the last day of such twenty (20) day
period, Landlord shall not have any right to recapture the Contemplated Transfer
Space with respect to any Transfer made during the Nine Month Period, provided
that any such Transfer is substantially on the terms set forth in the Intention
to Transfer Notice, and provided further that any such Transfer shall be subject
to the remaining terms of this Article 9. If such a Transfer is not so
consummated within the Nine Month Period (or if a Transfer is so consummated,
then upon the expiration of the term of any Transfer of such Contemplated
Transfer Space consummated within such Nine Month Period), Tenant shall again be
required to submit a new Intention to Transfer Notice to Landlord with respect
any contemplated Transfer, as provided above in this Section 9(c).


(d)    Should any Transfer occur, Tenant shall, except in connection with a
Permitted Transfer, promptly pay or cause to be paid to Landlord, as additional
rent, 50% of any amounts paid by the assignee or subtenant, however described
and whether funded during or after the Lease Term, to the extent such amounts
are in excess of the sum of (i) the scheduled Basic Rent payable by Tenant
hereunder (or, in the event of a subletting of only a portion of the Premises,
the Basic Rent allocable to such portion as reasonably determined by Landlord)
and (ii) the direct out-of-pocket costs, as evidenced by third party invoices
provided to Landlord, incurred by Tenant to effect the Transfer, which costs
shall be amortized over the remaining Term of this Lease or, if shorter, over
the term of the sublease. For purposes herein, such transfer costs shall include
all reasonable and customary expenses directly incurred by Tenant attributable
to the Transfer, including brokerage fees, legal fees, construction costs, and
Landlord’s review fee.


(e)    The sale of all or substantially all of the assets of Tenant (other than
bulk sales in the ordinary course of business), the merger or consolidation of
Tenant, the sale of Tenant’s capital stock, or any other direct or indirect
change of control of Tenant, including, without limitation, change of control of
Tenant’s parent company or a merger by Tenant or its parent company, shall be
deemed a Transfer within the meaning and provisions of this Article, provided
that the sale of Tenant’s capital stock on a public exchange or over the counter
shall not be deemed a Transfer hereunder. Notwithstanding the foregoing, Tenant
may assign this


Alteryx, Inc.    
9

--------------------------------------------------------------------------------




Lease to a successor to Tenant by merger, consolidation or the purchase of
substantially all of Tenant’s assets, or assign this Lease or sublet all or a
portion of the Premises to an Affiliate (defined below), without the consent of
Landlord but subject to the provisions of Section 9.2, provided that all of the
following conditions are satisfied (a “Permitted Transfer”): (i) Tenant is not
then in Default hereunder; (ii) Tenant gives Landlord written notice at least 10
business days before such Permitted Transfer, however, if prohibited by
confidentiality, then Tenant shall give Landlord written notice within 10 days
after the effective date of the transfer; and (iii) the successor entity
resulting from any merger or consolidation of Tenant or the sale of all or
substantially all of the assets of Tenant, has a net worth (computed in
accordance with generally accepted accounting principles, except that intangible
assets such as goodwill, patents, copyrights, and trademarks shall be excluded
in the calculation (“Net Worth”)) at the time of the Permitted Transfer that is
at least equal to the Net Worth of Tenant immediately before the Permitted
Transfer. Tenant’s notice to Landlord shall include reasonable information and
documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign and deliver to Landlord a commercially reasonable form of
assumption agreement. “Affiliate” shall mean an entity controlled by,
controlling or under common control with Tenant.


9.2. EFFECT OF TRANSFER. No subletting or assignment, even with the consent of
Landlord, shall relieve Tenant, or any successor-in-interest to Tenant
hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease. Each assignee, other than Landlord, shall be
deemed to assume all obligations of Tenant under this Lease and shall be liable
jointly and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant’s obligations, under this Lease. Such joint and
several liability shall not be discharged or impaired by any subsequent
modification or extension of this Lease. Consent by Landlord to one or more
transfers shall not operate as a waiver or estoppel to the future enforcement by
Landlord of its rights under this Lease.


9.3. SUBLEASE REQUIREMENTS. Any sublease, license, concession or other occupancy
agreement entered into by Tenant shall be subordinate and subject to the
provisions of this Lease, and if this Lease is terminated during the term of any
such agreement, Landlord shall have the right to: (i) treat such agreement as
cancelled and repossess the subject space by any lawful means, or (ii) require
that such transferee attorn to and recognize Landlord as its landlord (or
licensor, as applicable) under such agreement. Landlord shall not, by reason of
such attornment or the collection of sublease rentals, be deemed liable to the
subtenant for the performance of any of Tenant’s obligations under the sublease.
If Tenant is in Default (hereinafter defined), Landlord is irrevocably
authorized to direct any transferee under any such agreement to make all
payments under such agreement directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such Default is cured. No
collection or acceptance of rent by Landlord from any transferee shall be deemed
a waiver of any provision of Article 9 of this Lease, an approval of any
transferee, or a release of Tenant from any obligation under this Lease,
whenever accruing. In no event shall Landlord’s enforcement of any provision of
this Lease against any transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person.


ARTICLE 10. INSURANCE AND INDEMNITY


10.1. TENANT’S INSURANCE. Tenant, at its sole cost and expense, shall provide
and maintain in effect the insurance described in Exhibit D. Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date.


10.2. LANDLORD’S INSURANCE. Landlord shall provide the following types of
insurance, with or without deductible and in amounts and coverages as may be
determined by Landlord in its discretion: property insurance, subject to
standard exclusions (such as, but not limited to, earthquake and flood
exclusions), covering the Building or Project. In addition, Landlord may, at its
election, obtain insurance coverages for such other risks as Landlord or its
Mortgagees may from time to time deem appropriate, including earthquake,
terrorism and commercial general liability coverage. Landlord shall not be
required to carry insurance of any kind on any tenant improvements or
Alterations in the Premises installed by Tenant or its contractors or otherwise
removable by Tenant (collectively, "Tenant Installations"), or on any trade
fixtures, furnishings, equipment, interior plate glass, signs or items of
personal property in the Premises, and Landlord shall not be obligated to repair
or replace any of the foregoing items should damage occur. All proceeds of
insurance maintained by Landlord upon the Building and Project shall be the
property of Landlord, whether or not Landlord is obligated to or elects to make
any repairs.


10.3. JOINT INDEMNITY.


(a)    To the fullest extent permitted by law, but subject to Section 10.5
below, Tenant shall defend, indemnify and hold harmless Landlord, its agents,
lenders, and any and all affiliates of Landlord, from and against any and all
claims, liabilities, costs or expenses arising either before or after the
Commencement Date from Tenant’s use or occupancy of the Premises, the Building
or the Common Areas, or from the conduct of its business, or from any activity,
work, or thing done or permitted by Tenant or its agents, employees, subtenants,
vendors, contractors, invitees or licensees in or about the Premises, the
Building or the Common Areas, or from any Default in the performance of any
obligation on Tenant’s part to be performed under this Lease, or from any act or
negligence of Tenant or its agents, employees, subtenants, vendors, contractors,
invitees or licensees. Landlord may, at its option, require Tenant to assume
Landlord’s defense in any action covered by this Section 10.3(a) through counsel
reasonably satisfactory to Landlord. Notwithstanding the foregoing, Tenant shall
not be obligated to indemnify Landlord against any liability or expense to the
extent


Alteryx, Inc.    
10

--------------------------------------------------------------------------------




such liability or expense: (i) is ultimately determined to have been caused by
the negligence or willful misconduct of Landlord, its agents, contractors or
employees, or (ii) covered by Landlord’s indemnity obligations set forth in
Section 10.3(b) below.


(b)    To the fullest extent permitted by law, but subject to Section 10.5
below, Landlord shall defend, indemnify and hold harmless Tenant, its agents,
lenders, and any and all affiliates of Tenant, from and against any and all
claims, liabilities, costs or expenses arising either before or after the
Commencement Date from the active negligence or willful misconduct of Landlord,
its employees, agents invitees, licensees or contractors, or to the extent
arising in connection with the maintenance or repair of the Common Areas of the
Project or from any default in the performance of any obligation on Landlord’s
part to be performed under this Lease. Tenant may, at its option, require
Landlord to assume Tenant’s defense in any action covered by this
Section 10.3(b) through counsel reasonably satisfactory to Tenant.
Notwithstanding the foregoing, Landlord shall not be obligated to indemnify
Tenant against any liability or expense to the extent such liability or expense:
(i) is ultimately determined to have been caused by the sole negligence or
willful misconduct of Tenant, its agents, contractors or employees, or (ii) is
covered by Tenant’s indemnity obligations set forth in Section 10.3(a) above.


10.4. LANDLORD’S NONLIABILITY. Unless caused by the negligence or intentional
misconduct of Landlord, its agents, employees or contractors but subject to
Section 10.5 below, Landlord shall not be liable to Tenant, its employees,
agents and invitees, and Tenant hereby waives all claims against Landlord, its
employees and agents for loss of or damage to any property, or any injury to any
person, resulting from any condition including, but not limited to, acts or
omissions (criminal or otherwise) of third parties and/or other tenants of the
Project, or their agents, employees or invitees, fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak or flow from or
into any part of the Premises or from the breakage, leakage, obstruction or
other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works or other fixtures in the Building, whether the
damage or injury results from conditions arising in the Premises or in other
portions of the Building. It is understood that any such condition may require
the temporary evacuation or closure of all or a portion of the Building. Should
Tenant elect to receive any service from a concessionaire, licensee or third
party tenant of Landlord, Tenant shall not seek recourse against Landlord for
any breach or liability of that service provider. Notwithstanding anything to
the contrary contained in this Lease, in no event shall Landlord be liable for
Tenant’s loss or interruption of business or income (including without
limitation, Tenant’s consequential damages, lost profits or opportunity costs),
or for interference with light or other similar intangible interests.


10.5. WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives all rights
of recovery against the other on account of loss and damage occasioned to the
property of such waiving party to the extent that the waiving party is entitled
to proceeds for such loss and damage under any property insurance policies
carried or otherwise required to be carried by this Lease. By this waiver it is
the intent of the parties that neither Landlord nor Tenant shall be liable to
any insurance company (by way of subrogation or otherwise) insuring the other
party for any loss or damage insured against under any property insurance
policies, even though such loss or damage might be occasioned by the negligence
of such party, its agents, employees, contractors or invitees. The foregoing
waiver by Tenant shall also inure to the benefit of Landlord's management agent
for the Building.


ARTICLE 11. DAMAGE OR DESTRUCTION


11.1. RESTORATION.


(a)    If the Building of which the Premises are a part is damaged as the result
of an event of casualty, then subject to the provisions below, Landlord shall
repair that damage as soon as reasonably possible unless Landlord reasonably
determines that: (i) the Premises have been materially damaged and there is less
than 1 year of the Term remaining on the date of the casualty; (ii) any
Mortgagee (defined in Section 13.1) requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (iii) proceeds necessary to pay
the full cost of the repair are not available from Landlord’s insurance,
including without limitation earthquake insurance. Should Landlord elect not to
repair the damage for one of the preceding reasons, Landlord shall so notify
Tenant in the “Casualty Notice” (as defined below), and this Lease shall
terminate as of the date of delivery of that notice. For the avoidance of doubt,
in the event that the insurance proceeds to pay the full cost of the repairs are
not payable from Landlord’s insurance and neither party terminates this Lease as
permitted under this Article 11, the excess cost of such repairs shall be paid
by Landlord.


(b)    As soon as reasonably practicable following the casualty event but not
later than 60 days thereafter, Landlord shall notify Tenant in writing
(“Casualty Notice”) of Landlord’s election, if applicable, to terminate this
Lease. If this Lease is not so terminated, the Casualty Notice shall set forth
the anticipated period for repairing the casualty damage. If the anticipated
repair period exceeds 270 days and if the damage is so extensive as to
reasonably prevent Tenant’s substantial use and enjoyment of the Premises, then
either party may elect to terminate this Lease by written notice to the other
within 10 days following delivery of the Casualty Notice. If Tenant was entitled
to but elected not to exercise its right to terminate the Lease and Landlord
does not substantially complete the repair and restoration of the Premises
within 2 months after expiration of the estimated period of time set forth in
the Casualty Notice, which period shall be extended to the extent of any
Reconstruction Delays (defined below), then Tenant may terminate this Lease by
written notice to Landlord within 15 days after the expiration of such period,
as the same may be extended. For


Alteryx, Inc.    
11

--------------------------------------------------------------------------------




purposes of this Lease, the term "Reconstruction Delays" shall mean: (i) any
delays caused by the insurance adjustment process, provided that Landlord is
using commercially reasonable due diligence to complete such process; (ii) any
delays caused by Tenant; and (iii) any delays caused by events of force majeure.


(c)    In the event that neither Landlord nor Tenant terminates this Lease
pursuant to Section 11.1(b), Landlord shall repair all material damage to the
Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term. Upon notice from Landlord,
Tenant shall assign or endorse over to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant's
insurance with respect to any Tenant Installations; provided if the estimated
cost to repair such Tenant Installations exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, the excess cost
of such repairs shall be paid by Tenant to Landlord prior to Landlord's
commencement of repairs. Within 15 days of demand, Tenant shall also pay
Landlord for any additional excess costs that are determined during the
performance of the repairs to such Tenant Installations.


(d)    From and after the date of the casualty event, the rental to be paid
under this Lease shall be abated in the same proportion that the Floor Area of
the Premises that is rendered unusable by the damage from time to time bears to
the total Floor Area of the Premises; provided that if the Premises are damaged
such that the remaining portion of the Premises is not sufficient to allow
Tenant to conduct its business operations from such remaining portion and Tenant
does not conduct its business operations therefrom, then Landlord shall allow
Tenant a total abatement of Rent during the time and to the extent that the
entire Premises are unfit for occupancy for the purposes permitted under this
Lease, and not occupied by Tenant as a result of the subject damage.


(e)    Notwithstanding the provisions of subsections (a), (b) and (c) of this
Section 11.1, but subject to Section 10.5, the cost of any repairs shall be
borne by Tenant, and Tenant shall not be entitled to rental abatement or
termination rights, if the damage is due to the fault or neglect of Tenant or
its employees, subtenants, contractors, invitees or representatives. In
addition, except as provided in subsection (c) above, the provisions of this
Section 11.1 shall not be deemed to require Landlord to repair any Tenant
Installations, fixtures and other items that Tenant is obligated to insure
pursuant to Exhibit D or under any other provision of this Lease.


11.2. LEASE GOVERNS. Tenant agrees that the provisions of this Lease, including
without limitation Section 11.1, shall govern any damage or destruction and
shall accordingly supersede any contrary statute or rule of law.


11.3. ABATEMENT AND INTERFERENCE WITH USE. In the event that Tenant is prevented
from using, and does not use, the Premises or any material portion thereof, as a
result of (i) any repair, maintenance or alteration performed by Landlord
(including repairs, maintenance and alterations required or permitted by
Landlord hereunder), or which Landlord was required to perform under this Lease
and failed to perform after the Commencement Date, which substantially
interferes with Tenant's use of or ingress to or egress from the Building,
Project, Premises or the parking areas; (ii) any failure by Landlord to provide
HVAC or electrical service as a result of the direct actions or omissions (where
a duty to act exists) of Landlord, its employees, contractors or authorized
agents (and Landlord shall use its reasonable efforts to repair or restore such
failure), as to which Landlord does not provide substitute services reasonably
suitable for Tenant’s purposes, such as, for example, bringing in portable air
conditioning equipment or back up electrical generators; (iii) any failure of
Tenant to have ingress to and egress from the Building, Project, Premises or
parking areas as a result of the direct actions or omissions (where a duty to
act exists) of Landlord, its employees, contractors or authorized agents, unless
Landlord provides alternate ingress, egress or access; (iv) the presence of
Hazardous Materials (not caused or knowingly permitted by Tenant or Tenant
Parties) in violation of applicable laws which poses a material health risk to
the employees of Tenant as a result of continued occupancy of the Premises, or
(v) any default by Landlord under this Lease (any such set of circumstances as
set forth in items (i) through (v), above, to be known as an "Abatement Event"),
then Tenant shall give Landlord notice of such Abatement Event, and if such
Abatement Event continues for five (5) consecutive business days after
Landlord's receipt of any such notice (the "Eligibility Period"), then the Basic
Rent and Tenant's Share of Operating Expenses shall be abated after expiration
of the Eligibility Period for such time and to the extent that Tenant continues
to be so prevented from using, and does not use, the Premises, or a portion
thereof, in the proportion that the rentable area of the portion of the Premises
that Tenant is prevented from using, and does not use ("Unusable Area"), bears
to the total rentable area of the Premises. In the event that Tenant is
prevented from using, and does not use, the Unusable Area for a period of time
in excess of the Eligibility Period and the remaining portion of the Premises is
not reasonably usable for the conduct its business therein, and if Tenant does
not conduct its business from such remaining portion, then for such time after
expiration of the Eligibility Period during which and to the extent the Premises
are unfit for occupancy for Tenant's permitted use, and Tenant does not use, the
Premises, the Basic Rent and Tenant's Share of Operating Expenses for the entire
Premises shall be abated. If, however, Tenant reoccupies any portion of the
Premises during such period, the Basic Rent and Tenant’s Share of Operating
Expenses allocable to such reoccupied portion, based on the proportion that the
rentable area of such reoccupied portion of the Premises bears to the total
rentable area of the Premises, shall be payable by Tenant from the date Tenant
reoccupies such portion of the Premises. Such right to abate Basic Rent and
Tenant's Share of Operating Expenses shall be Tenant's sole and exclusive remedy
at law or in equity for an Abatement Event; provided, however, that (a) nothing
in this Section 11.3 shall impair Tenant's rights under Section 14.5, and (b) in
the event that the Premises or the Building are rendered inaccessible to Tenant


Alteryx, Inc.    
12

--------------------------------------------------------------------------------




as a result of an Abatement Event for a period of two hundred seventy (270) days
following the date of Landlord's actual knowledge of the occurrence of the
Abatement Event, Tenant shall have the right to terminate this Lease by written
notice given to Landlord within fifteen (15) business days following the end of
such 270-day period, which termination shall be effective as of a date set forth
in such notice, not less than thirty (30) days, and not more than one (1) year,
following the delivery of such notice, unless Landlord cures such Abatement
Event within the thirty (30) day period following receipt of Tenant’s notice of
termination of this Lease. Any disputes concerning the foregoing provisions
shall be submitted to and resolved by judicial reference pursuant to Section
14.7(b) of this Lease. This Section 11.3 shall not be applicable with respect to
damage or destruction by casualty (which shall be governed by Section 11.1), or
any condemnation (which shall be governed by Article 12).


ARTICLE 12. EMINENT DOMAIN


Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Project which would have a material adverse effect on Landlord’s
ability to profitably operate the remainder of the Building. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. If this Lease is not
terminated, Basic Rent and Tenant’s Share of Operating Expenses shall be
appropriately adjusted to account for any reduction in the square footage of the
Building or Premises. All compensation awarded for a Taking shall be the
property of Landlord and the right to receive compensation or proceeds in
connection with a Taking are expressly waived by Tenant; provided, however,
Tenant may file a separate claim for Tenant's personal property and Tenant's
reasonable relocation expenses, provided the filing of the claim does not
diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking. Tenant agrees that
the provisions of this Lease shall govern any Taking and shall accordingly
supersede any contrary statute or rule of law.


ARTICLE 13. SUBORDINATION; ESTOPPEL CERTIFICATE


13.1. SUBORDINATION. Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee”. This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination and attornment agreement in favor of the Mortgagee, provided such
agreement provides a non-disturbance covenant benefiting Tenant. Alternatively,
a Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease in the event of a foreclosure of any mortgage.
Tenant agrees that any purchaser at a foreclosure sale or lender taking title
under a deed in lieu of foreclosure shall not be responsible for any act or
omission of a prior landlord, shall not be subject to any offsets or defenses
Tenant may have against a prior landlord, and shall not be liable for the return
of the Security Deposit not actually recovered by such purchaser nor bound by
any rent paid in advance of the calendar month in which the transfer of title
occurred; provided that the foregoing shall not release the applicable prior
landlord from any liability for those obligations. Tenant acknowledges that
Landlord’s Mortgagees and their successors-in-interest are intended third party
beneficiaries of this Section 13.1.


Notwithstanding the foregoing in this Section to the contrary, Landlord will use
reasonable efforts to obtain a non-disturbance, subordination and attornment
agreement from Landlord's current Mortgagee on such Mortgagee's then current
standard form of agreement. "Reasonable efforts" of Landlord shall not require
Landlord to incur any out of pocket cost, expense or liability to obtain such
agreement, it being agreed that Tenant shall be responsible for any fee or
review costs charged by the Mortgagee. Upon request of Landlord, Tenant will
execute the Mortgagee’s form of non-disturbance, subordination and attornment
agreement and return the same to Landlord for execution by the Mortgagee.
Landlord's failure to obtain a non-disturbance, subordination and attornment
agreement for Tenant shall have no effect on the rights, obligations and
liabilities of Landlord and Tenant or be considered to be a default by Landlord
hereunder. Notwithstanding anything to the contrary in this Section, as a
condition precedent to the future subordination of this Lease to a future
Mortgage, Landlord shall be required to provide Tenant with a commercially
reasonable non-disturbance, subordination, and attornment agreement in favor of
Tenant from any Mortgagee who comes into existence after the Commencement Date.
Any non-disturbance, subordination, and attornment agreement in favor of Tenant
provided in accordance with this Section shall provide that, so long as Tenant
is paying the Rent due under the Lease and is not otherwise in default under the
Lease beyond any applicable cure period, its right to possession and the other
terms of the Lease shall remain in full force and effect. Such non-disturbance,
subordination, and attornment agreement may include other commercially
reasonable provisions in favor of the Mortgagee, including, without limitation,
additional time on behalf of the Mortgagee to cure defaults of the Landlord and
provide that (a) neither Mortgagee nor any successor-in-interest shall be bound
by (i) any payment of the Rent, or other sum due under this Lease for more than
1 month in advance or (ii) any amendment or modification of the Lease made
without the express written consent of Mortgagee or any successor-in-interest;
(b) neither Mortgagee nor any successor-in-interest will be liable for (i) any
act or omission or warranties of any prior landlord (including Landlord), except
as to any continuing non-monetary default, (ii) the breach of any warranties or
obligations relating to construction of


Alteryx, Inc.    
13

--------------------------------------------------------------------------------




improvements on the Building or any tenant finish work performed or to have been
performed by any prior landlord (including Landlord), or (iii) the return of any
Security Deposit, except to the extent such deposits have been received by
Mortgagee; and (c) neither Mortgagee nor any successor-in-interest shall be
subject to any offsets or defenses which Tenant might have against any prior
landlord (including Landlord), except as to any continuing non-monetary default.


13.2. ESTOPPEL CERTIFICATE. Tenant shall, within 10 business days after receipt
of a written request from Landlord, execute and deliver a commercially
reasonable estoppel certificate (or be diligently negotiating the form of the
estoppel certificate) in favor of those parties as are reasonably requested by
Landlord (including a Mortgagee or a prospective purchaser of the Building or
the Project). Landlord shall, within 10 business days after receipt of a written
request from Tenant, execute and deliver a commercially reasonable estoppel
certificate in favor of those parties as are reasonably requested from Tenant.


ARTICLE 14. DEFAULTS AND REMEDIES


14.1. TENANT’S DEFAULTS. In addition to any other event of default set forth in
this Lease, the occurrence of any one or more of the following events shall
constitute a “Default” by Tenant:


(a)    The failure by Tenant to make any payment of Rent required to be made by
Tenant, as and when due, where the failure continues for a period of 5 business
days after written notice from Landlord to Tenant. The term “Rent” as used in
this Lease shall be deemed to mean the Basic Rent and all other sums required to
be paid by Tenant to Landlord pursuant to the terms of this Lease.


(b)    The assignment, sublease, encumbrance or other Transfer of the Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord unless otherwise authorized in Article 9 of this
Lease.


(c)    The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.


(d)    Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease (in which event the failure to perform by Tenant
within such time period shall be a Default), the failure or inability by Tenant
to observe or perform any of the covenants or provisions of this Lease to be
observed or performed by Tenant, other than as specified in any other subsection
of this Section 14.1, where the failure continues for a period of 30 days after
written notice from Landlord to Tenant. However, if the nature of the failure is
such that more than 30 days are reasonably required for its cure, then Tenant
shall not be deemed to be in Default if Tenant commences the cure within 30
days, and thereafter diligently pursues the cure to completion.


The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding.
14.2. LANDLORD’S REMEDIES.


(a)    Upon the occurrence of any Default by Tenant, then in addition to any
other remedies available to Landlord, Landlord may exercise the following
remedies:


(i)    Landlord may terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
surrender possession of the Premises to Landlord within the time period required
by law. Such termination shall not affect any accrued obligations of Tenant
under this Lease. Upon termination, Landlord shall have the right to reenter the
Premises and remove all persons and property. Landlord shall also be entitled to
recover from Tenant:


(1)    The worth at the time of award of the unpaid Rent which had been earned
at the time of termination;


(2)    The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such loss that Tenant proves could have been reasonably avoided;


(3)    The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such loss
that Tenant proves could be reasonably avoided;


(4)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant’s default, including, but not limited to, the cost of recovering
possession of the Premises, commissions and other expenses of reletting,
including necessary repair of the Premises, reasonable attorneys’ fees, and any
other reasonable costs; and




Alteryx, Inc.    
14

--------------------------------------------------------------------------------




(5)    At Landlord’s election, all other amounts in addition to or in lieu of
the foregoing as may be permitted by law. Any sum, other than Basic Rent, shall
be computed on the basis of the -average monthly amount accruing during the
24-month period immediately prior to Default, except that if it becomes
necessary to compute such rental before the 24-month period has occurred, then
the computation shall be on the basis of the average monthly amount during the
shorter period. As used in subparagraphs (1) and (2) above, the “worth at the
time of award” shall be computed by allowing interest at the rate of 10% per
annum. As used in subparagraph (3) above, the “worth at the time of award” shall
be computed by discounting the amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.


(ii)    Landlord may elect not to terminate Tenant’s right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due. Efforts by the Landlord to maintain, preserve or relet the Premises, or the
appointment of a receiver to protect the Landlord’s interests under this Lease,
shall not constitute a termination of the Tenant’s right to possession of the
Premises. In the event that Landlord elects to avail itself of the remedy
provided by this subsection (ii), Landlord shall not unreasonably withhold its
consent to an assignment or subletting of the Premises subject to the reasonable
standards for Landlord’s consent as are contained in this Lease.


(b)    The various rights and remedies reserved to Landlord in this Lease or
otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Default by
Tenant. The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or Default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or Default. The acceptance of any
payment from a debtor in possession, a trustee, a receiver or any other person
acting on behalf of Tenant or Tenant’s estate shall not waive or cure a Default
under Section 14.1. No payment by Tenant or receipt by Landlord of a lesser
amount than the rent required by this Lease shall be deemed to be other than a
partial payment on account of the earliest due stipulated rent, nor shall any
endorsement or statement on any check or letter be deemed an accord and
satisfaction and Landlord shall accept the check or payment without prejudice to
Landlord’s right to recover the balance of the rent or pursue any other remedy
available to it. Tenant hereby waives any right of redemption or relief from
forfeiture under California Code of Civil Procedure Section 1174 or 1179, or
under any successor statute, in the event this Lease is terminated by reason of
any Default by Tenant. No act or thing done by Landlord or Landlord’s agents
during the Term shall be deemed an acceptance of a surrender of the Premises,
and no agreement to accept a surrender shall be valid unless in writing and
signed by Landlord. No employee of Landlord or of Landlord’s agents shall have
any power to accept the keys to the Premises prior to the termination of this
Lease, and the delivery of the keys to any employee shall not operate as a
termination of the Lease or a surrender of the Premises.


(c)    If a Default by Tenant occurs, Landlord shall not be entitled to recover
any resulting consequential damages, lost profit or opportunity costs, provided
that nothing contained in this Section 14.2(c) shall limit or otherwise restrict
Landlord’s right to recover any other damages resulting from Tenant’s breach of
its obligations under Sections 5.3, 7.4, 13.2, and/or 15.1 of this Lease, or
Landlord’s right to recover any amounts described under Section
14.2(a)(i)(1),(2), (3) and (4) above.


14.3. LATE PAYMENTS. Any Rent due under this Lease that is not paid to Landlord
within 5 business days of the date when due shall bear interest at the maximum
rate permitted by law from the date due until fully paid. The payment of
interest shall not cure any Default by Tenant under this Lease. In addition,
Tenant acknowledges that the late payment by Tenant to Landlord of rent will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult and impracticable to ascertain. Those costs
may include, but are not limited to, administrative, processing and accounting
charges, and late charges which may be imposed on Landlord by the terms of any
ground lease, mortgage or trust deed covering the Premises. Accordingly, if any
rent due from Tenant shall not be received by Landlord or Landlord’s designee
within 5 business days after the date due, then Tenant shall pay to Landlord, in
addition to the interest provided above, a late charge for each delinquent
payment equal to the greater of (i) 5% of that delinquent payment or
(ii) $100.00; provided that Landlord shall waive the payment of said late charge
for the initial delinquent payment of Basic Rent or Operating Expenses by
Tenant. Acceptance of a late charge by Landlord shall not constitute a waiver of
Tenant’s Default with respect to the overdue amount, nor shall it prevent
Landlord from exercising any of its other rights and remedies.


14.4. RIGHT OF LANDLORD TO PERFORM. If Tenant is in Default (beyond any
applicable notice and cure period) of any of its obligations under the Lease,
Landlord shall have the right to perform such obligations. Tenant shall
reimburse Landlord for the cost of such performance upon demand together with an
administrative charge equal to 10% of the cost of the work performed by
Landlord.


14.5. DEFAULT BY LANDLORD. Landlord shall not be deemed to be in default in the
performance of any obligation under this Lease unless and until it has failed to
perform the obligation within 30 days after written notice by Tenant to Landlord
specifying in reasonable detail the nature and extent of the failure; provided,
however, that if the nature of Landlord’s obligation is such that more than 30
days are required for


Alteryx, Inc.    
15

--------------------------------------------------------------------------------




its performance, then Landlord shall not be deemed to be in default if it
commences performance within the 30 day period and thereafter diligently pursues
the cure to completion. Except as otherwise set forth in this Lease, Tenant
agrees that its remedies shall be limited to a suit for actual damages and/or
injunction and shall in no event include any consequential damages, lost profits
or opportunity costs.


14.6. EXPENSES AND LEGAL FEES. Should either Landlord or Tenant bring any action
in connection with this Lease, the prevailing party shall be entitled to recover
as a part of the action its reasonable attorneys’ fees, and all other reasonable
costs. The prevailing party for the purpose of this paragraph shall be
determined by the trier of the facts.


14.7. WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.


(a)    LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY, AND
EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.


(b)    In the event that the jury waiver provisions of Section 14.7(a) are not
enforceable under California law, then, unless otherwise agreed to by the
parties, the provisions of this Section 14.7(b) shall apply. Landlord and Tenant
agree that any disputes arising in connection with this Lease (including but not
limited to a determination of any and all of the issues in such dispute, whether
of fact or of law) shall be resolved (and a decision shall be rendered) by way
of a general reference as provided for in Part 2, Title 8, Chapter 6 (§§ 638 et.
seq.) of the California Code of Civil Procedure, or any successor California
statute governing resolution of disputes by a court appointed referee. Nothing
within this Section 14.7 shall apply to an unlawful detainer action.


14.8. SATISFACTION OF JUDGMENT. The obligations of Landlord do not constitute
the personal obligations of the individual partners, trustees, directors,
officers, members or shareholders of Landlord or its constituent partners or
members. Should Tenant recover a money judgment against Landlord, such judgment
shall be satisfied only from the interest of Landlord in the Project and out of
the rent or other income from such property receivable by Landlord, and from
available insurance proceeds, and no action for any deficiency may be sought or
obtained by Tenant.


ARTICLE 15. END OF TERM


15.1. HOLDING OVER. If Tenant holds over for any period after the Expiration
Date (or earlier termination of the Term) without the prior written consent of
Landlord, such tenancy shall constitute a tenancy at sufferance only and a
Default by Tenant; such holding over with the prior written consent of Landlord
shall constitute a month-to-month tenancy commencing on the 1st day following
the termination of this Lease and terminating 30 days following delivery of
written notice of termination by either Landlord or Tenant to the other. In
either of such events, possession shall be subject to all of the terms of this
Lease, except that the monthly rental shall be 150% of the total monthly rental
for the month immediately preceding the date of termination, subject to
Landlord’s right to modify same upon 30 days’ notice to Tenant. The acceptance
by Landlord of monthly hold-over rental in a lesser amount shall not constitute
a waiver of Landlord's right to recover the full amount due unless otherwise
agreed in writing by Landlord. If Tenant fails to surrender the Premises within
15 days following the expiration of this Lease despite demand to do so by
Landlord, Tenant shall indemnify and hold Landlord harmless from all loss or
liability, including without limitation, any claims made by any succeeding
tenant relating to such failure to surrender. The foregoing provisions of this
Section 15.1 are in addition to and do not affect Landlord’s right of re-entry
or any other rights of Landlord under this Lease or at law.


15.2. SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Upon the Expiration Date or
upon any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be improved by Landlord or Tenant, reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and shall
remove or fund to Landlord the cost of removing all wallpapering, voice and/or
data transmission cabling installed by or for Tenant and Required Removables,
together with all personal property and debris, and shall perform all work
required under Section 7.3 of this Lease. If Tenant shall fail to comply with
the provisions of this Section 15.2, Landlord may effect the removal and/or make
any repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand.


ARTICLE 16. PAYMENTS AND NOTICES


All sums payable by Tenant to Landlord shall be paid, without deduction or
offset except as expressly provided in this Lease, in lawful money of the United
States to Landlord at its address set forth in Item 12 of the Basic Lease
Provisions, or at any other place as Landlord may designate in writing. Unless
this Lease expressly provides otherwise, as for example in the payment of rent
pursuant to Section 4.1, all payments shall be due and payable within 10
business days after demand. All payments requiring proration shall be


Alteryx, Inc.    
16

--------------------------------------------------------------------------------




prorated on the basis of the number of days in the pertinent calendar month or
year, as applicable. Any notice, election, demand, consent, approval or other
communication to be given or other document to be delivered by either party to
the other may be delivered to the other party, at the address set forth in
Item 12 of the Basic Lease Provisions, by personal service, or by any courier or
“overnight” express mailing service. Either party may, by written notice to the
other, served in the manner provided in this Article, designate a different
address. The refusal to accept delivery of a notice, or the inability to deliver
the notice (whether due to a change of address for which notice was not duly
given or other good reason), shall be deemed delivery and receipt of the notice
as of the date of attempted delivery. If more than one person or entity is named
as Tenant under this Lease, service of any notice upon any one of them shall be
deemed as service upon all of them.


ARTICLE 17. RULES AND REGULATIONS


Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted (provided such rules and regulations adopted by
Landlord after the date of this Lease shall not impose any additional material
or unreasonable burdens or additional material or unreasonable liabilities on
Tenant) and published by written notice to tenants by Landlord for the safety,
care, security, good order, or cleanliness of the Premises, Building, Project
and/or Common Areas. Landlord shall not be liable to Tenant for any violation of
the Rules and Regulations or the breach of any covenant or condition in any
lease or any other act or conduct by any other tenant, and the same shall not
constitute a constructive eviction hereunder. One or more waivers by Landlord of
any breach of the Rules and Regulations by Tenant or by any other tenant(s)
shall not be a waiver of any subsequent breach of that rule or any other.
Tenant’s failure to keep and observe the Rules and Regulations shall constitute
a default under this Lease. In the case of any conflict between the Rules and
Regulations and this Lease, this Lease shall be controlling. Landlord shall not
knowingly discriminate against Tenant in Landlord’s enforcement of the rules and
regulations. The rules and regulations shall be generally applicable, and
generally applied in the same manner, to all tenants of the Building.


ARTICLE 18. BROKER’S COMMISSION


The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. It is
understood that Landlord's Broker represents only Landlord in this transaction
and Tenant's Broker (if any) represents only Tenant. Each party warrants that it
has had no dealings with any other real estate broker or agent in connection
with the negotiation of this Lease, and agrees to indemnify and hold the other
party harmless from any cost, expense or liability (including reasonable
attorneys’ fees) for any compensation, commissions or charges claimed by any
other real estate broker or agent employed or claiming to represent or to have
been employed by the indemnifying party in connection with the negotiation of
this Lease. The foregoing agreement shall survive the termination of this Lease.


ARTICLE 19. TRANSFER OF LANDLORD’S INTEREST


In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all obligations on the part of
Landlord accruing under this Lease from and after the date of the transfer,
provided that Tenant is duly notified of the transfer, and further provided that
any successor pursuant to a voluntary, third party transfer (but not as part of
an involuntary transfer resulting from a foreclosure or deed in lieu thereof)
shall have assumed Landlord’s obligations under this Lease either by contractual
obligation, assumption agreement or by operation of law, and that Landlord and
its successors, as the case may be, shall remain liable after their respective
periods of ownership with respect to any sums due in connection with a breach or
default by such party that arose during such period of ownership by such party.
Any funds held by the transferor in which Tenant has an interest, including
without limitation, the Security Deposit, shall be turned over, subject to that
interest, to the transferee. No Mortgagee to which this Lease is or may be
subordinate shall be responsible in connection with the Security Deposit unless
the Mortgagee actually receives the Security Deposit. It is intended that the
covenants and obligations contained in this Lease on the part of Landlord shall,
subject to the foregoing, be binding on Landlord, its successors and assigns,
only during and in respect to their respective successive periods of ownership.


ARTICLE 20. INTERPRETATION


20.1. NUMBER. Whenever the context of this Lease requires, the words “Landlord”
and “Tenant” shall include the plural as well as the singular.


20.2. HEADINGS. The captions and headings of the articles and sections of this
Lease are for convenience only, are not a part of this Lease and shall have no
effect upon its construction or interpretation.


20.3. JOINT AND SEVERAL LIABILITY. If more than one person or entity is named as
Tenant, the obligations imposed upon each shall be joint and several and the act
of or notice from, or notice or refund to, or the signature of, any one or more
of them shall be binding on all of them with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, termination or
modification of this Lease.




Alteryx, Inc.    
17

--------------------------------------------------------------------------------




20.4. SUCCESSORS. Subject to Sections 13.1 and 22.3 and to Articles 9 and 19 of
this Lease, all rights and liabilities given to or imposed upon Landlord and
Tenant shall extend to and bind their respective heirs, executors,
administrators, successors and assigns. Nothing contained in this Section 20.4
is intended, or shall be construed, to grant to any person other than Landlord
and Tenant and their successors and assigns any rights or remedies under this
Lease.


20.5. TIME OF ESSENCE. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.


20.6. CONTROLLING LAW/VENUE. This Lease shall be governed by and interpreted in
accordance with the laws of the State of California. Should any litigation be
commenced between the parties in connection with this Lease, such action shall
be prosecuted in the applicable State Court of California in the county in which
the Building is located.


20.7. SEVERABILITY. If any term or provision of this Lease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party or the deletion of which is consented to by the party adversely affected,
shall be held invalid or unenforceable to any extent, the remainder of this
Lease shall not be affected and each term and provision of this Lease shall be
valid and enforceable to the fullest extent permitted by law.


20.8. WAIVER. One or more waivers by Landlord or Tenant of any breach of any
term, covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition. Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party’s consent to any subsequent act. No breach of this Lease
shall be deemed to have been waived unless the waiver is in a writing signed by
the waiving party.


20.9. INABILITY TO PERFORM. In the event that either party shall be delayed or
hindered in or prevented from the performance of any work or in performing any
act required under this Lease by reason of any cause beyond the reasonable
control of that party, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay. The provisions
of this Section 20.9 shall not operate to excuse Tenant from the prompt payment
of Rent.


20.10. ENTIRE AGREEMENT. This Lease and its exhibits and other attachments cover
in full each and every agreement of every kind between the parties concerning
the Premises, the Building, and the Project, and all preliminary negotiations,
oral agreements, understandings and/or practices, except those contained in this
Lease, are superseded and of no further effect. Tenant waives its rights to rely
on any representations or promises made by Landlord or others which are not
contained in this Lease. No verbal agreement or implied covenant shall be held
to modify the provisions of this Lease, any statute, law, or custom to the
contrary notwithstanding.


20.11. QUIET ENJOYMENT. Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.


20.12. SURVIVAL. All covenants of Landlord or Tenant which reasonably would be
intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.


ARTICLE 21. EXECUTION AND RECORDING


21.1. COUNTERPARTS; DIGITAL SIGNATURES.  This Lease may be executed in one or
more counterparts, each of which shall constitute an original and all of which
shall be one and the same agreement. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Lease, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.


21.2. CORPORATE AND PARTNERSHIP AUTHORITY. If Tenant or Landlord is a
corporation, limited liability company or partnership, each individual executing
this Lease on behalf of such entity represents and warrants that such individual
is duly authorized to execute and deliver this Lease and that this Lease is
binding upon the corporation, limited liability company or partnership in
accordance with its terms. Unless Tenant is a publicly-traded corporation or
other entity, Tenant shall, at Landlord’s request, deliver a certified copy of
its organizational documents or an appropriate certificate authorizing or
evidencing the execution of this Lease.


21.3. EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this Lease to
Tenant shall be for examination purposes only, and shall not constitute an offer
to or option for Tenant to lease the Premises. Execution of this Lease by Tenant
and its return to Landlord shall not be binding upon Landlord, notwithstanding
any time interval, until Landlord has in fact executed and delivered this Lease
to Tenant, it


Alteryx, Inc.    
18

--------------------------------------------------------------------------------




being intended that this Lease shall only become effective upon execution by
Landlord and delivery of a fully executed counterpart to Tenant.


21.4. RECORDING. Tenant shall not record this Lease without the prior written
consent of Landlord. Tenant, upon the request of Landlord, shall execute and
acknowledge a “short form” memorandum of this Lease for recording purposes.


21.5. AMENDMENTS. No amendment or mutual termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.


21.6. BROKER DISCLOSURE. By the execution of this Lease, each of Landlord and
Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified in
Item 10 of the Basic Lease Provisions, which acknowledgement and confirmation is
expressly made for the benefit of Tenant’s Broker identified in Item 10 of the
Basic Lease Provisions. If there is no Tenant’s Broker so identified in Item 10
of the Basic Lease Provisions, then such acknowledgement and confirmation is
expressly made for the benefit of Landlord’s Broker.  By the execution of this
Lease, Landlord and Tenant are executing the confirmation of the agency
relationships set forth in Item 10 of the Basic Lease Provisions.


ARTICLE 22. MISCELLANEOUS


22.1. NONDISCLOSURE OF LEASE TERMS. Tenant acknowledges that the content of this
Lease and any related documents are confidential information. Except to the
extent disclosure is required by law, Tenant shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant’s financial, legal and
space-planning consultants, provided, however, that Tenant may disclose the
terms to prospective subtenants or assignees under this Lease or pursuant to
legal requirement.


22.2. TENANT’S FINANCIAL STATEMENTS. The application, financial statements and
tax returns, if any, submitted and certified to by Tenant as an accurate
representation of its financial condition have been prepared, certified and
submitted to Landlord as an inducement and consideration to Landlord to enter
into this Lease. Tenant shall during the Term furnish Landlord with current
annual financial statements accurately reflecting Tenant’s financial condition
upon written request from Landlord within 10 days following Landlord’s request;
provided, however, that so long as Tenant is a publicly traded corporation on a
nationally recognized stock exchange, the foregoing obligation to deliver the
statements shall be waived.


22.3. MORTGAGEE PROTECTION. No act or failure to act on the part of Landlord
which would otherwise entitle Tenant to be relieved of its obligations hereunder
or to terminate this Lease shall result in such a release or termination unless
(a) Tenant has given notice by registered or certified mail to any Mortgagee of
a Mortgage covering the Building whose address has been furnished to Tenant and
(b) such Mortgagee is afforded a reasonable opportunity to cure the default by
Landlord (which shall in no event be less than 60 days), including, if necessary
to effect the cure, time to obtain possession of the Building by power of sale
or judicial foreclosure provided that such foreclosure remedy is diligently
pursued. Tenant shall comply with any written directions by any Mortgagee to pay
Rent due hereunder directly to such Mortgagee without determining whether a
default exists under such Mortgagee’s Mortgage.


22.4. SDN LIST. Tenant hereby represents and warrants that neither Tenant nor
any officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate this Lease
immediately upon written notice to Tenant.




Alteryx, Inc.    
19

--------------------------------------------------------------------------------




22.5. CONSENT/DUTY TO ACT REASONABLY. Except where a party is expressly given
the right to consent to any matter in its sole or absolute discretion, and
except for matters which could have an adverse effect on the Building Structure
or Building Systems or affect the exterior appearance of the Building, whereupon
in each such case Landlord’s duty is to act in good faith and in compliance with
the Lease, any time the consent of Landlord or Tenant is required, such consent
shall not be unreasonably withheld, conditioned or delayed. Whenever the Lease
grants Landlord or Tenant the right to take action, exercise discretion,
establish rules and regulations or make allocations or other determinations
(other than decisions to exercise expansion, contraction, cancellation,
termination or renewal options), then except as otherwise provided herein,
Landlord and Tenant shall act reasonably and in good faith and take no action
which might result in the frustration of the reasonable expectations of a
sophisticated tenant or landlord concerning the benefits to be enjoyed under the
Lease.


LANDLORD:


IRVINE SPECTRUM TERRACE I LLC,
a Delaware limited liability company






By /s/ Charles H. Fedalen, Jr.
 
Charles H. Fedalen, Jr.
President & CFO






By /s/ Douglas G. Holte


Douglas G. Holte
Lead Division President




/s/ JMLine1]]


TENANT:


ALTERYX, INC.,
a Delaware corporation






By /s/ Dean Stoecker


Printed Name Dean Stoecker
Title CEO








By /s/ Kevin Rubin


Printed Name Dean Stoecker
Title CFO









Alteryx, Inc.    
20

--------------------------------------------------------------------------------





EXHIBIT A


DESCRIPTION OF PREMISES






17200 Laguna Canyon Road




spectrumterraceleaseimage1.gif [spectrumterraceleaseimage1.gif]




Alteryx, Inc.    
1

--------------------------------------------------------------------------------





EXHIBIT A


DESCRIPTION OF PREMISES


(Continued)


17100 Laguna Canyon Road


Suite 150


spectrumterraceleaseimage202.gif [spectrumterraceleaseimage202.gif]


3rd Floor
spectrumterraceleaseimage3.gif [spectrumterraceleaseimage3.gif]
4th Floor
spectrumterraceleaseimage4.gif [spectrumterraceleaseimage4.gif]


Alteryx, Inc.    
1

--------------------------------------------------------------------------------





EXHIBIT B


OPERATING EXPENSES
(Net)
(a)    From and after the Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant's Share of all Operating Expenses, as defined in Section
(f) below, incurred by Landlord in the operation of the Building and the
Project. The term "Tenant's Share" means that portion of any Operating Expenses
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area of Premises and the denominator of which is the total
rentable square footage, as determined from time to time by Landlord, of (i) the
Building, for expenses determined by Landlord to benefit or relate substantially
to the Building rather than the entire Project, and (ii) all or some of the
buildings in the Project, for expenses determined by Landlord to benefit or
relate substantially to all or some of the buildings in the Project rather than
any specific building. Landlord reserves the right to allocate to the entire
Project any Operating Expenses which may benefit or substantially relate to a
particular building within the Project in order to maintain greater consistency
of Operating Expenses among buildings within the Project. In the event that
Landlord reasonably determines that the Premises or the Building incur a
non-proportional benefit from any expense, or is the non-proportional cause of
any such expense, Landlord may reasonably allocate a greater percentage of such
Operating Expense to the Premises or the Building. In the event that any
management and/or overhead fee payable or imposed by Landlord for the management
of Tenant's Premises is calculated as a percentage of the rent payable by Tenant
and other tenants of Landlord, then the full amount of such management and/or
overhead fee which is attributable to the rent paid by Tenant shall be
additional rent payable by Tenant, in full, provided, however, that Landlord may
elect to include such full amount as part of Tenant’s Share of Operating
Expenses.
(b)    Commencing prior to the start of the first full “Expense Recovery Period”
of the Lease (as defined in Item 7 of the Basic Lease Provisions), and prior to
the start of each full or partial Expense Recovery Period thereafter, Landlord
shall give Tenant a written estimate of the amount of Tenant's Share of
Operating Expenses for the applicable Expense Recovery Period. Tenant shall pay
the estimated amounts to Landlord in equal monthly installments, in advance,
concurrently with payments of Basic Rent. If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay monthly the estimated Tenant's Share of Operating
Expenses in effect during the prior Expense Recovery Period; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued estimated Tenant's Share of Operating Expenses
based upon the new estimate. Landlord may from time to time change the Expense
Recovery Period to reflect a calendar year or a new fiscal year of Landlord, as
applicable, in which event Tenant’s Share of Operating Expenses shall be
equitably prorated for any partial year.
(c)    Within 120 days after the end of each Expense Recovery Period, Landlord
shall furnish to Tenant a statement (a “Reconciliation Statement”) showing in
reasonable detail the actual or prorated Tenant's Share of Operating Expenses
incurred by Landlord during such Expense Recovery Period, and the parties shall
within 30 days thereafter make any payment or allowance necessary to adjust
Tenant's estimated payments of Tenant's Share of Operating Expenses, if any, to
the actual Tenant's Share of Operating Expenses as shown by the Reconciliation
Statement. Any delay or failure by Landlord in delivering any Reconciliation
Statement shall not constitute a waiver of Landlord's right to require Tenant to
pay Tenant's Share of Operating Expenses pursuant hereto. Any amount due Tenant
shall be credited against installments next coming due under this Exhibit B, and
any deficiency shall be paid by Tenant together with the next installment.
Should Tenant fail to object in writing to Landlord's determination of Tenant's
Share of Operating Expenses, or fail to give written notice of its intent to
audit Landlord’s Operating Expenses pursuant to the provisions of this Exhibit
B, within 180 days following delivery of Landlord's Reconciliation Statement,
Landlord's determination of Tenant's Share of Operating Expenses for the
applicable Expense Recovery Period shall be conclusive and binding on Tenant for
all purposes and any future claims by Tenant to the contrary shall be barred.


Provided Tenant is not then in Default hereunder, Tenant shall have the right to
cause a certified public accountant, engaged on a non-contingency fee basis, to
audit Operating Expenses by inspecting Landlord's general ledger of expenses not
more than once during any Expense Recovery Period. However, to the extent that
insurance premiums are determined by Landlord on the basis of an internal
allocation of costs utilizing information Landlord in good faith deems
proprietary, such expense component shall not be subject to audit so long as it
does not exceed the amount per square foot typically imposed by landlords of
other first class office projects in Orange County, California. Tenant shall
give notice to Landlord of Tenant's intent to audit within 180 days after
Tenant's receipt of Landlord's expense statement which sets forth Landlord's
actual Operating Expenses. Such audit shall be conducted at a mutually agreeable
time during normal business hours at the office of Landlord or its management
agent where such accounts are maintained. If Tenant's audit determines that
actual Operating Expenses have been overstated by more than five percent (5%),
then subject to Landlord's right to review and/or contest the audit results,
Landlord shall reimburse Tenant for the reasonable out-of-pocket costs of such
audit. If Landlord objects to the results of the audit, a final, binding
determination shall be made by a third-party auditor selected by Landlord and
reasonably approved by Tenant. Tenant's rent shall be appropriately adjusted to
reflect any overstatement in Operating Expenses. All of the information obtained
by Tenant and/or its auditor in connection with such audit, as well as any
compromise, settlement, or adjustment reached between Landlord and Tenant as a
result thereof, shall be held in strict confidence and, except as may be
required pursuant to litigation, shall not be disclosed


Alteryx, Inc.    
1

--------------------------------------------------------------------------------




to any third party, directly or indirectly, by Tenant or its auditor or any of
their officers, agents or employees. Landlord may require Tenant's auditor to
execute a separate confidentiality agreement affirming the foregoing as a
condition precedent to any audit.
(d)    Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, Tenant
shall within 30 days of written notice pay the entire increase over the
estimated Tenant's Share of Operating Expenses already paid. Conversely, any
overpayment by Tenant shall be rebated by Landlord to Tenant not later than 30
days after such final determination.
(e)    If, at any time during any Expense Recovery Period, any one or more of
the Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated Tenant's Share of
Operating Expenses for the year, then the estimate of Tenant's Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to the estimated amount of Tenant's Share
of the increase. Landlord shall give Tenant written notice of the amount or
estimated amount of the increase, the month in which the increase will become
effective, Tenant’s Share thereof and the months for which the payments are due.
Tenant shall pay the increase to Landlord as part of the Tenant’s monthly
payments of estimated expenses as provided in paragraph (b) above, commencing
with the month in which effective.
(f)    The term "Operating Expenses" shall mean and include all Project Costs,
as defined in Section (g) below, and Property Taxes, as defined in Section (h)
below.
(g)    The term "Project Costs" shall mean all expenses of operation,
management, repair, replacement and maintenance of the Building and the Project,
including without limitation all appurtenant Common Areas (as defined in Section
6.2 of the Lease), and shall include the following charges by way of
illustration but not limitation: water and sewer charges; insurance premiums,
deductibles, or reasonable premium equivalents or deductible equivalents should
Landlord elect to self-insure any risk that Landlord is authorized to insure
hereunder; license, permit, and inspection fees; light; power; window washing;
trash pickup; janitorial services to any interior Common Areas; heating,
ventilating and air conditioning; supplies; materials; equipment; tools;
reasonable fees for consulting services; access control/security costs,
inclusive of the reasonable cost of improvements made to enhance access control
systems and procedures; establishment of reasonable reserves for replacement of
the roof of the Building; costs incurred in connection with compliance with any
laws or changes in laws applicable to the Building or the Project; the cost of
any capital improvements or replacements (other than tenant improvements for
specific tenants) to the extent of the amortized amount thereof over the useful
life of such capital improvements or replacements (or, if such capital
improvements or replacements are anticipated to achieve a cost savings as to the
Operating Expenses, any shorter estimated period of time over which the cost of
the capital improvements or replacements would be recovered from the estimated
cost savings) calculated at a market cost of funds, all as determined by
Landlord, for each year of useful life or shorter recovery period of such
capital expenditure whether such capital expenditure occurs during or prior to
the Term, provided that such capital expenditures shall be limited to (1)
improvements which are reasonably intended to increase or enhance building
security and/or safety (such as lighting, life/fire safety systems, etc.), (2)
repairs or replacements of the Building structure, Building systems or Common
Areas for functional (and not aesthetic) reasons, (3) improvements required to
comply with any law or change in law becoming effective as to the Building after
the Commencement Date, and/or (4) expenditures incurred as a cost or labor
saving measure or to affect other economies in the operation or maintenance of
the Building or the Common Areas provided that Landlord, based on expert third
party advice, reasonably believes that such improvements will reduce operating
expense costs or improve the operating efficiency of the Project (collectively,
“Permitted Capital Items”); costs associated with the maintenance of an air
conditioning, heating and ventilation service agreement, and maintenance of any
communications or networked data transmission equipment, conduit, cabling,
wiring and related telecommunications facilitating automation and control
systems, remote telecommunication or data transmission infrastructure within the
Building and/or the Project, and any other maintenance, repair and replacement
costs associated with such infrastructure; capital costs associated with a
requirement related to demands on utilities by Project tenants, including
without limitation the cost to obtain additional voice, data and modem
connections; labor; reasonably allocated wages and salaries, fringe benefits,
and payroll taxes for administrative and other personnel directly applicable to
the Building and/or Project, including both Landlord's personnel and outside
personnel; any expense incurred pursuant to Sections 6.1, 6.2, 7.2, 10.2, and
Exhibits C and F of the Lease; and reasonable overhead and/or management fees
for the professional operation of the Project. It is understood and agreed that
Project Costs may include competitive charges for direct services (including,
without limitation, management and/or operations services) provided by any
subsidiary, division or affiliate of Landlord.


Notwithstanding the foregoing, Operating Expenses shall exclude the following:


(1)    Any ground lease rental;


(2)    Costs incurred by Landlord with respect to goods and services (including
utilities sold and supplied to tenants and occupants of the Building) to the
extent that Landlord is reimbursed for such costs other than through the
Operating Expense pass-through provisions of such tenants' lease;




Alteryx, Inc.    
2

--------------------------------------------------------------------------------




(3)    Costs incurred by Landlord for repairs, replacements and/or restoration
to or of the Building to the extent that Landlord is reimbursed by insurance or
condemnation proceeds (or otherwise would be reimbursed if Landlord were not
self-insuring the Project or the Building) or by tenants (other than through
Operating Expense pass-throughs), warrantors or other third persons, and the
cost of correcting defects in the construction of the Building or any common
areas; provided, however, that repairs resulting from ordinary wear and tear
shall not be deemed to be defects;


(4)    Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant improvements made for other tenants in the
Building or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants of the Building;


(5)    Costs arising from Landlord's charitable or political contributions;


(6)    Attorneys' fees and other costs and expenses incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Building, except those attorneys' fees and other costs and expenses
incurred in connection with negotiations, disputes or claims relating to items
of Operating Expenses, enforcement of rules and regulations of the Building and
such other matters relating to the maintenance of standards required of Landlord
under this Lease;


(7)    Capital expenditures as determined in accordance with generally accepted
accounting principles, consistently applied, and as generally practiced in the
real estate industry, except for Permitted Capital Items as provided above;


(8)    Brokers’ commissions, finders' fees, attorneys' fees, entertainment and
travel expenses and other costs incurred by Landlord in leasing or attempting to
lease space in the Building;


(9)    Expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged for directly but which are
provided to another tenant or occupant of the Building;


(10)    Costs incurred by Landlord due to the violation by Landlord of any law,
code, regulation, or ordinance or any interest or penalty incurred due to the
late payment of any Operating Expense;


(11)    Overhead and profit increments paid to subsidiaries or affiliates of
Landlord for services provided to the Building to the extent the same exceeds
the costs that would generally be charged for such services if rendered on a
competitive basis (based upon a standard of similar office buildings in the
general market area of the Premises) by unaffiliated third parties capable of
providing such service;


(12)    Interest on debt or amortization on any mortgage or mortgages
encumbering the Building;


(13)    Landlord's general corporate overhead, except as it relates to the
specific management, operation, repair, replacement and maintenance of the
Building or Project;


(14)    Costs of installing the initial landscaping and the costs or expenses
relating to sculptures, paintings and objects of art for the Building and
Project, including without limitation, costs incurred with respect to the
purchase, ownership, leasing, repair, and/or maintenance of such sculptures,
paintings and objects of art;


(15)    Advertising expenditures;


(16)    Any bad debt loss, rent loss, or reserves for bad debts or rent loss;


(17)    Costs associated with the operation of the business of the partnership
or entity which constitutes the Landlord, as the same are distinguished from the
costs of the operation, management, repair, replacement and maintenance of the
Project, including partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee (except as the actions of Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord's interest in the Project, and costs incurred in connection with
any disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;


(18)    The wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-à-vis time spent on matters unrelated to operating and managing the Project;
provided that in no event shall Project Costs include wages and/or benefits
attributable to personnel above the level of portfolio property manager or chief
engineer;


(19)    Costs incurred by Landlord for improvements or replacements (including
structural additions), repairs, equipment and tools which are of a “capital”
nature and/or which are considered “capital” improvements or replacements under
GAAP, except to the extent included in Permitted Capital Items pursuant to the
definition above or by other express terms of this Lease;




Alteryx, Inc.    
3

--------------------------------------------------------------------------------




(20)    Legal fees and costs, settlements, judgments or awards paid or incurred
because of disputes between Landlord and other tenants or prospective occupants
or prospective tenants/occupants or providers of goods and services to the
Project;


(21)    Depreciation or amortization of the Building or Project or its contents
or components;
(22)    The cost of overtime or other expense to Landlord in performing work
expressly provided in this Lease to be borne at Landlord’s expense;
(23)    All expenses directly resulting from the negligence or willful
misconduct of the Landlord, its agents, servants or other employees;
(24)    Overhead and administrative costs of Landlord not directly incurred in
the operation and maintenance of the Building or Project;
(25)    Costs, including legal fees, space planners’ fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, in connection with any material
expansion of the rentable area of the Project or the Building, and costs,
including permit, license and inspection costs, incurred with respect to the
installation of tenant improvements made for tenants occupying space in the
Project or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for the exclusive benefit of particular tenants or
other occupants of the Project;
(26)    Costs incurred to comply with any applicable building or fire code
violation(s) or violations of any other applicable law relating to the Building
or any Common Areas, including, without limitation, hazardous material, which
was in existence in the Building or any Common Areas prior to the Delivery Date,
and was of such a nature that a federal, State or municipal governmental
authority, if it had then had knowledge of the presence of such hazardous
material, in the state, and under the conditions that it then existed in the
Building, would have then required the removal of such hazardous material or
other remedial or containment action with respect thereto; and
(27)    The cost of installing any building amenity or special facility, such as
a cafeteria, health club, parking garage, or meeting rooms.
(h)    The term "Property Taxes" as used herein shall include any form of
federal, state, county or local government or municipal taxes, fees, charges or
other impositions of every kind (whether general, special, ordinary or
extraordinary) related to the ownership, leasing or operation of the Premises,
Building or Project, including without limitation, the following: (i) all real
estate taxes or personal property taxes levied against the Premises, the
Building or Project, as such property taxes may be reassessed from time to time;
and (ii) other taxes, charges and assessments which are levied with respect to
this Lease or to the Building and/or the Project, and any improvements, fixtures
and equipment and other property of Landlord located in the Building and/or the
Project, (iii) all assessments and fees for public improvements, services, and
facilities and impacts thereon, including without limitation arising out of any
Community Facilities Districts, "Mello Roos" districts, similar assessment
districts, and any traffic impact mitigation assessments or fees; (iv) any tax,
surcharge or assessment which shall be levied in addition to or in lieu of real
estate or personal property taxes, and (v) taxes based on the receipt of rent
(including gross receipts or sales taxes applicable to the receipt of rent), and
(vi) costs and expenses incurred in contesting the amount or validity of any
Property Tax by appropriate proceedings. Notwithstanding the foregoing, Property
Taxes shall not include any federal and state income taxes, and other taxes to
the extent applicable to Landlord's general or net income (as opposed to rents,
receipts or income attributable to operations at the Project), capital levy,
franchise, capital stock, gift, estate or inheritance tax, or any personal
property taxes of the Landlord for equipment or items not used directly in the
operation or maintenance of the Building or Project, nor connected therewith.
.




Alteryx, Inc.    
4

--------------------------------------------------------------------------------





EXHIBIT C


UTILITIES AND SERVICES
Landlord shall supply electricity to the Premises in accordance with Landlord’s
specifications for the Building Systems, a copy of which Tenant acknowledges it
has received and reviewed. Tenant shall have the right to use existing
telecommunications and data conduits or, subject to Section 7.3 and the Work
Letters, if and as applicable, to install new conduits, cables, equipment, and
other related telecommunications and data facilities. Tenant shall be
responsible for and shall pay promptly, directly to the appropriate supplier,
all charges for electricity metered to the Premises, telephone,
telecommunications service, janitorial service, interior landscape maintenance
and all other utilities, materials and services furnished directly to Tenant or
the Premises or used by Tenant in, on or about the Premises during the Term,
together with any taxes thereon. Landlord shall make a reasonable determination
of Tenant's proportionate share of the cost of water, gas, sewer, refuse pickup
and any other utilities and services that are not separately metered to the
Premises, and Tenant shall pay such amount to Landlord, as an item of additional
rent, within 10 business days after delivery of Landlord's statement or invoice
therefor. Alternatively, Landlord may elect to include such cost in the
definition of Project Costs in which event Tenant shall pay Tenant's
proportionate share of such costs in the manner set forth in Section 4.2. Tenant
shall also pay to Landlord as an item of additional rent, within 10 business
days after delivery of Landlord’s statement or invoice therefor, Landlord’s
“standard charges” (as hereinafter defined) for “after hours” usage by Tenant of
each HVAC unit servicing the Premises. If the HVAC unit(s) servicing the
Premises also serve other leased premises in the Building, “after hours” shall
mean usage of said unit(s) before 8:00 A.M. or after 6:00 P.M. on Mondays
through Fridays, before 9:00 A.M. or after 1:00 P.M. on Saturdays, and all day
on Sundays and nationally-recognized holidays, subject to reasonable adjustment
of said hours by Landlord. If the HVAC unit(s) serve only the Premises, “after
hours” shall mean more than 283 hours of usage during any month during the Term.
“After hours” usage shall be determined based upon the operation of the
applicable HVAC unit during each of the foregoing periods on a “non-cumulative”
basis (that is, without regard to Tenant’s usage or nonusage of other unit(s)
serving the Premises, or of the applicable unit during other periods of the
Term). As used herein, “standard charges” shall mean (i) $10.00 per hour for
each hour of “after hours” use for HVAC unit(s) that serve only the Premises (in
addition to the applicable electricity charges paid to the utility provider),
and (ii) $25.25 per hour for each hour of “after hours” use for HVAC unit(s)
servicing both the Premises and other leased premises in the Building (inclusive
of the applicable electricity charges paid to the utility provider).






Alteryx, Inc.    
1

--------------------------------------------------------------------------------





EXHIBIT D


TENANT’S INSURANCE




The following requirements for Tenant’s insurance shall be in effect during the
Term, and Tenant shall also cause any subtenant to comply with the requirements.
Landlord reserves the right to adopt reasonable nondiscriminatory modifications
and additions to these requirements.


1.    Tenant shall maintain, at its sole cost and expense, during the entire
Term: (i) commercial general liability insurance with respect to the Premises
and the operations of Tenant in, on or about the Premises, on a policy form that
is at least as broad as Insurance Service Office (ISO) CGL 00 01 (if alcoholic
beverages are sold on the Premises, liquor liability shall be explicitly
covered), which policy(ies) shall be written on an “occurrence” basis and for
not less than $2,000,000 combined single limit per occurrence for bodily injury,
death, and property damage liability; (ii) workers’ compensation insurance
coverage as required by law, together with employers’ liability insurance
coverage of at least $1,000,000 each accident and each disease; (iii) with
respect to Alterations constructed by Tenant under this Lease, builder’s risk
insurance, in an amount equal to the replacement cost of the work; and
(iv) insurance against fire, vandalism, malicious mischief and such other
additional perils as may be included in a standard “special form” policy,
insuring all Alterations, trade fixtures, furnishings, equipment and items of
personal property in the Premises, in an amount equal to not less than 90% of
their replacement cost (with replacement cost endorsement), which policy shall
also include business interruption coverage in an amount sufficient to cover 1
year of loss. In no event shall the limits of any policy be considered as
limiting the liability of Tenant under this Lease.


2.    All policies of insurance required to be carried by Tenant pursuant to
this Exhibit D shall be written by insurance companies authorized to do business
in the State of California and with a general policyholder rating of not less
than “A-” and financial rating of not less than “VIII” in the most current
Best’s Insurance Report. The deductible or other retained limit under any policy
carried by Tenant shall be commercially reasonable, and Tenant shall be
responsible for payment of such deductible or retained limit with waiver of
subrogation in favor of Landlord. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises. Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord not less than 30 days prior to the expiration of
the coverage. In the event of a loss covered by any policy under which Landlord
is an additional insured, Landlord shall be entitled to review a copy of such
policy.


3.    Tenant’s commercial general liability insurance shall contain a provision
that the policy shall be primary to and noncontributory with any policies
carried by Landlord, together with a provision including Landlord, The Irvine
Company LLC, and any other parties in interest designated by Landlord as
additional insureds. Tenant’s policies described in Subsections 1(ii), (iii) and
(iv) above shall each contain a waiver by the insurer of any right to
subrogation against Landlord, its agents, employees, contractors and
representatives. Tenant also waives its right of recovery for any deductible or
retained limit under same policies enumerated above. All of Tenant’s policies
shall contain a provision that the insurer will not cancel or change the
coverage provided by the policy without first giving Landlord 30 days’ prior
written notice. Tenant shall also name Landlord as an additional insured on any
excess or umbrella liability insurance policy carried by Tenant unless such
policy is a “follow form” policy.






NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.




    
1

--------------------------------------------------------------------------------





EXHIBIT E


RULES AND REGULATIONS




The following Rules and Regulations shall be in effect at the Building. Landlord
reserves the right to adopt reasonable nondiscriminatory modifications and
additions at any time. In the case of any conflict between these regulations and
the Lease, the Lease shall be controlling.


1.    The sidewalks, halls, passages, elevators, stairways, and other common
areas shall not be obstructed by Tenant or used by it for storage, for
depositing items, or for any purpose other than for ingress to and egress from
the Premises. Should Tenant have access to any balcony or patio area, Tenant
shall not place any furniture other personal property in such area without the
prior written approval of Landlord, which approval shall not be unreasonably
withheld.


2.    Neither Tenant nor any employee or contractor of Tenant shall go upon the
roof of the Building without the prior written consent of Landlord.


3.    Tenant shall, at its expense, be required to utilize the third party
contractor designated by Landlord for the Building to provide any telephone
wiring services from the minimum point of entry of the telephone cable in the
Building to the Premises.


4.    No antenna or satellite dish shall be installed by Tenant without the
prior written agreement of Landlord.


5.    The sashes, sash doors, windows, glass lights, solar film and/or screen,
and any lights or skylights that reflect or admit light into the halls or other
places of the Building shall not be covered or obstructed. If Landlord, by a
notice in writing to Tenant, shall object to any curtain, blind, tinting, shade
or screen attached to, or hung in, or used in connection with, any window or
door of the Premises, the use of that curtain, blind, tinting, shade or screen
shall be immediately discontinued and removed by Tenant. Interior of the
Premises visible from the exterior must be maintained in a visually professional
manner and consistent with a first class office building. Tenant shall not place
any unsightly items (as determined by Landlord in its reasonable discretion)
along the exterior glass line of the Premises including, but not limited to,
boxes, and electrical and data cords. No awnings shall be permitted on any part
of the Premises.


6.    The installation and location of any unusually heavy equipment in the
Premises, including without limitation file storage units, safes and electronic
data processing equipment, shall require the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed. The
moving of large or heavy objects shall occur only between those hours as may be
designated by, and only upon previous notice to, Landlord. No freight, furniture
or bulky matter of any description shall be received into or moved out of the
lobby of the Building or carried in any elevator other than the freight elevator
(if available) designated by Landlord unless approved in writing by Landlord.


7.    Any pipes or tubing used by Tenant to transmit water to an appliance or
device in the Premises must be made of copper or stainless steel, and in no
event shall plastic tubing be used for that purpose.


8.    Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld. Upon the termination of its tenancy, Tenant shall deliver
to Landlord all the keys to offices, rooms and toilet rooms and all access cards
which shall have been furnished to Tenant or which Tenant shall have had made.


9.    Tenant shall not install equipment requiring electrical or air
conditioning service in excess of that to be provided by Landlord under the
Lease without prior written approval from Landlord.


10.    Tenant shall not use space heaters within the Premises.


11.    Tenant shall not do or permit anything to be done in the Premises, or
bring or keep anything in the Premises, which shall in any way increase the
insurance on the Building, or on the property kept in the Building, or interfere
with the rights of other tenants, or conflict with any government rule or
regulation.


12.    Tenant shall not use or keep any foul or noxious gas or substance in the
Premises.


13.    Tenant shall not permit the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors and/or vibrations, or interfere in any way with other
tenants or those having business with other tenants.


14.    Tenant shall not permit any pets or animals in or about the Building.
Bona fide service animals are permitted provided such service animals are
pre-approved by Landlord, remain under the direct control of the individual they
serve at all times, and do not disturb or threaten others.


15.    Neither Tenant nor its employees, agents, contractors, invitees or
licensees shall bring any firearm, whether loaded or unloaded, into the Project
at any time.


    
1

--------------------------------------------------------------------------------






16.    Smoking tobacco, including via personal vaporizers or other electronic
cigarettes, anywhere within the Premises, Building or Project is strictly
prohibited except that smoking tobacco may be permitted outside the Building and
within the Project only in areas designated by Landlord. Smoking, vaping,
distributing, growing or manufacturing marijuana or any marijuana derivative
anywhere within the Premises, Building or Project is strictly prohibited.


17.    Tenant shall not install an aquarium of any size in the Premises unless
otherwise approved by Landlord.


18.    Tenant shall not utilize any name selected by Landlord from time to time
for the Building and/or the Project as any part of Tenant’s corporate or trade
name. Landlord shall have the right to change the name, number or designation of
the Building or Project without liability to Tenant. Tenant shall not use any
picture of the Building in its advertising, stationery or in any other manner.


19.    Tenant shall, upon request by Landlord, supply Landlord with the names
and telephone numbers of personnel designated by Tenant to be contacted on an
after-hours basis should circumstances warrant.


20.    Landlord may from time to time grant tenants individual and temporary
variances from these Rules, provided that any variance does not have a material
adverse effect on the use and enjoyment of the Premises by Tenant.


21.    Fitness Center Rules. Tenant shall cause its employees (whether members
or prospective members of the Fitness Center) to comply with the following
Fitness Center rules and regulations (subject to change from time to time as
Landlord may solely determine):


(a)Membership in the Fitness Center is open to the tenants of Landlord or its
affiliates only.  No guests will be permitted to use the Fitness Center without
the prior written approval of Landlord or Landlord’s representative.


(b)Fitness Center users are not allowed to be in the Fitness Center other than
the hours designated by Landlord from time to time.  Landlord shall have the
right to alter the hours of use of the Fitness Center, at Landlord’s sole
discretion.


(c)All Fitness Center users must execute Landlord’s Waiver of Liability prior to
use of the Fitness Center and agree to all terms and conditions outlined
therein.


(d)Individual membership and guest keycards to the Fitness Center shall not be
shared and shall only be used by the individual to whom such keycard was
issued.  Failure to abide by this rule may result in immediate termination of
such Fitness Center user’s right to use the Fitness Center.


(e)All Fitness Center users and approved guests must have a pre-authorized
keycard to enter the Fitness Center.  A pre-authorized keycard shall not be
issued to a prospective Fitness Center user until receipt by Landlord of
Landlord’s initial fee, if any, for use of the Fitness Center by such Fitness
Center user(s).


(f)Use of the Fitness Center is a privilege and not a right.  Failure to follow
gym rules or to act inappropriately while using the facilities shall result in
termination of Tenant’s Fitness Center privileges.




    
2

--------------------------------------------------------------------------------





EXHIBIT F


PARKING




Tenant shall be entitled to the number of vehicle parking spaces set forth in
Item 11 of the Basic Lease Provisions, which spaces shall be unreserved and
unassigned except as provided below, and at no additional charge to Tenant
during the initial Term, on those portions of the Common Areas designated by
Landlord for parking. Tenant shall not use more parking spaces than such number.
All parking spaces shall be used only for parking of vehicles no larger than
full size passenger automobiles, sport utility vehicles or pickup trucks. Tenant
shall not permit or allow any vehicles that belong to or are controlled by
Tenant or Tenant's employees, suppliers, shippers, customers or invitees to be
loaded, unloaded or parked in areas other than those designated by Landlord for
such activities. If Tenant permits or allows any of the prohibited activities
described above, then Landlord shall have the right, without notice, in addition
to such other rights and remedies that Landlord may have, to remove or tow away
the vehicle involved and charge the costs to Tenant. Parking within the Common
Areas shall be limited to striped parking stalls, and no parking shall be
permitted in any driveways, access ways or in any area which would prohibit or
impede the free flow of traffic within the Common Areas. There shall be no
parking of any vehicles for longer than a 48-hour period unless otherwise
authorized by Landlord, and vehicles which have been abandoned or parked in
violation of the terms hereof may be towed away at the owner's expense. Nothing
contained in this Lease shall be deemed to create liability upon Landlord for
any damage to motor vehicles of visitors or employees, for any loss of property
from within those motor vehicles, or for any injury to Tenant, its visitors or
employees, unless ultimately determined to be caused by the sole negligence or
willful misconduct of Landlord. Landlord shall have the right, subject to
Article 17 of the Lease, to establish, and from time to time amend, and to
enforce against all users all reasonable rules and regulations (including the
designation of areas for employee parking) that Landlord may deem necessary and
advisable for the proper and efficient operation and maintenance of parking
within the Common Areas. Landlord shall have the right to construct, maintain
and operate lighting facilities within the parking areas; to change the area,
level, location and arrangement of the parking areas and improvements therein;
to restrict parking by tenants, their officers, agents and employees to employee
parking areas; to enforce parking charges (by operation of meters or otherwise);
and to do and perform such other acts in and to the parking areas and
improvements therein as, in the use of good business judgment and subject to
Article 6 of the Lease, Landlord shall determine to be advisable. Any person
using the parking area shall observe all directional signs and arrows and any
posted speed limits. In no event shall Tenant unreasonably interfere with the
use and enjoyment of the parking area by other tenants of the Project or their
employees or invitees. Parking areas shall be used only for parking vehicles.
Washing, waxing, cleaning or servicing of vehicles, or the storage of vehicles
for longer than 48-hours, is prohibited unless otherwise authorized by Landlord.
Tenant shall be liable for any damage to the parking areas caused by Tenant or
Tenant's employees, suppliers, shippers, customers or invitees, including
without limitation damage from excess oil leakage. Tenant shall have no right to
install any fixtures, equipment or personal property in the parking areas.
Tenant shall not assign or sublet any of the vehicle parking spaces, either
voluntarily or by operation of law, without the prior written consent of
Landlord, except in connection with an authorized assignment of this Lease or
subletting of the Premises.


Landlord shall label up to 12 of Tenant’s allotted parking spaces for the
Premises as “Reserved” for Tenant, and shall label up to 4 of Tenant’s allotted
parking spaces as “Alteryx Visitor” parking, in each case in mutually acceptable
locations designated by Landlord proximate to the 17200 Building, and shall
additionally label up to 4 of Tenant’s allotted parking spaces as “Alteryx
Visitor” for Tenant in mutually acceptable locations designated by Landlord
proximate to the 17100 Building. Landlord shall have no obligation to monitor or
enforce the “Reserved” or “Alteryx Visitor” spaces for or on behalf of Tenant.






    
1

--------------------------------------------------------------------------------





EXHIBIT G


ADDITIONAL PROVISIONS




1. LANDLORD’S RESPONSIBILITIES.


(a)     Landlord shall correct, repair and/or replace any non-compliance of the
Building and/or the Common Areas with all building permits and codes in effect
and applicable as of the execution of this Lease, including without limitation,
the provisions of Title III of the Americans With Disabilities Act (“ADA”). Said
costs of compliance shall be Landlord’s sole cost and expense and shall not be
part of Project Costs; provided that any cost of ADA compliance triggered by the
permitting and/or construction of any modification of the Building Structure as
part of the Tenant Improvements shall be included as part of the “Completion
Cost” of the Tenant Improvement Work (as defined in the Work Letter). Landlord
shall correct, repair or replace any non-compliance of the Building and the
Common Areas with any revisions or amendments to applicable building codes,
including the ADA, becoming effective after the execution of this Lease,
provided that the amortized cost of such repairs or replacements (amortized over
the useful life thereof) shall be included as Project Costs payable by Tenant.
All other ADA compliance issues which pertain to the Premises, including without
limitation, in connection with Tenant’s construction of any Alterations or other
improvements in the Premises (and any resulting ADA compliance requirements in
the Common Areas if Landlord shall consent to same as more particularly provided
in Section 7.3 of this Lease) and the operation of Tenant’s business and
employment practices in the Premises, shall be the responsibility of Tenant at
its sole cost and expense. The repairs, corrections or replacements required of
Landlord or of Tenant under the foregoing provisions of this Section shall be
made promptly following notice of non-compliance from any applicable
governmental agency.
(b)    Landlord shall correct, repair and/or replace, at its sole cost and
expense and not as a Project Cost, the structural components of the roof, the
load-bearing walls and the foundations and footings of the Building, and the
“below-grade” plumbing fixtures serving the Premises. Notwithstanding the
foregoing, Landlord’s obligation contained in this Section to bear such costs
and expenses shall not apply: (i) to the costs and expenses of periodic
maintenance of the roof, walls, foundations and footings of the Building, and
“below-grade” plumbing, (ii) to the cost of replacing the roof membrane and
accompanying roof materials as and when such replacement is required, nor (iii)
to the extent of the negligence or willful misconduct by Tenant, its employees,
agents, contractors, licensees or invitees (in which case Landlord shall still
perform the repairs and/or replacements, but to the extent the cost is not
covered by Landlord’s insurance, Tenant shall be responsible for the reasonable
costs of such repairs and/or replacements). The repairs or replacements required
of Landlord pursuant to this Section shall be made promptly following notice
from Tenant.


2. EXTERIOR BUILDING TOP SIGNAGE. Tenant shall have the right to install
exclusive building top signage on two (2) elevations of the 17200 Building,
which signage shall consist only of the name “ALTERYX” (or such other name as
Landlord may reasonably consent to in writing). The type, location and design of
such building top signage shall be subject to the prior written approval of
Landlord and the City of Irvine, and shall be consistent with Landlord's signage
criteria for the Project. Fabrication, installation, insurance, and maintenance
of such signage shall be at Tenant’s sole cost and expense. Tenant understands
and agrees that it shall use Landlord’s designated contractor for installing the
building top signage. Should Tenant fail to have the building top signage
installed within 6 months following the Commencement Date, then Tenant’s right
to install same thereafter shall be deemed null and void. Except for the
foregoing, no sign, advertisement or notice visible from the exterior of the
Premises shall be inscribed, painted or affixed by Tenant on any part of the
Premises without prior consent of Landlord. Tenant’s signage right shall belong
solely to Alteryx, Inc., a Delaware corporation, and (subject to the first
sentence of this Section) any Affiliate assignee, and may not otherwise be
transferred or assigned without Landlord’s prior written consent, which may be
withheld by Landlord in Landlord’s sole discretion. In the event Tenant,
exclusive of any subtenant(s), fails to occupy at least 70% of the entire
Premises, then Tenant shall, within 30 days following notice from Landlord,
remove the building top signage at Tenant’s expense. Tenant shall also remove
such building top signage promptly following the expiration or earlier
termination of the Lease. Any such removal shall be at Tenant’s sole expense,
and Tenant shall bear the cost of any resulting repairs to the Building that are
reasonably necessary due to the removal.


3. MONUMENT SIGNAGE. Provided Tenant is not in Default of this Lease, Tenant
shall have the right to install (i) non-exclusive signage on the top slot of the
Project monument located along the I-405 freeway frontage, (ii) non-exclusive
signage on the Project monument located at the entry to phase one of the
Project, (iii) so long as Tenant leases all of the space within the 17200
Building, exclusive signage on the Building monument located in front of the
17200 Building, and (iv) non-exclusive signage on the Building monument located
in front of the 17100 Building (which signage shall consist only of the name
“ALTERYX” or such other name as Landlord shall reasonably consent to in
writing). The type, location and design of such signage shall be subject to the
prior written approval of Landlord and the City of Irvine, and shall be
consistent with Landlord’s Signage Criteria for the Project. Fabrication,
installation, insurance, and maintenance of such signage shall be at Tenant’s
sole cost and expense. Tenant understands and agrees that it shall use
Landlord’s designated contractor for installing the monument signage. Should
Tenant fail to have the Project (but not Building) monument signage installed by
the date that is 12 months after the Commencement Date, then Tenant’s right to
install same thereafter shall be deemed null and void. Except for the foregoing,
no sign,


    
1

--------------------------------------------------------------------------------




advertisement or notice visible from the exterior of the Premises shall be
inscribed, painted or affixed by Tenant on any part of the Premises without
prior consent of Landlord. Tenant’s signage right shall belong solely to
Alteryx, Inc., a Delaware corporation, and (subject to the first sentence of
this Section) any Affiliate assignee, and may not otherwise be transferred or
assigned (except in connection with an assignment of this Lease to an Affiliate
as described in Section 9.1(e) hereof, provided that Landlord shall have
approval rights in its reasonable discretion with respect to any changes in the
name on the freeway Project monument sign) without Landlord’s prior written
consent, which may be withheld by Landlord in Landlord’s sole discretion. In the
event Tenant, exclusive of any subtenant(s), fails to occupy at least 70% of the
Premises, then Tenant shall, within 30 days following notice from Landlord,
remove the Project monument signage at Tenant’s expense. Tenant shall also
remove such signage promptly following the expiration or earlier termination of
the Lease. Any such removal shall be at Tenant’s sole expense, and Tenant shall
bear the cost of any resulting repairs to the monument that are reasonably
necessary due to the removal.


4. TENANT’S SECURITY SYSTEM. Tenant shall be permitted to install and operate
its own security system within the Premises, provided such system does not
interfere with any Building systems. The plans for any such system shall be
subject to Landlord's prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed, and the requirements of Section
7.3 shall apply thereto. Upon termination of this Lease, Tenant shall remove the
system and restore any affected areas to Building standard condition. All costs
of installation, operation, maintenance and removal of the system shall be borne
solely by Tenant, and Landlord shall have no liability for the inadequacy or
malfunction of that system.


5. RIGHT OF FIRST OFFER. Provided Tenant is not then in Default hereunder, and
provided further that Tenant is occupying at least 75% of the Premises and has
not assigned this Lease or sublet more than 25% of the Premises (except in
connection with a Permitted Transfer of this Lease to an Affiliate as described
in Section 9.1(e) hereof), and provided Tenant has not exercised its contraction
right under Section 7 of Exhibit G below, Landlord hereby grants Tenant the
continuing right (“First Right”) to lease, during the initial 84-month Term of
this Lease and any extension periods should Tenant elect to exercise its right
to extend this Lease pursuant to Section 7 below, any available space in the
17100 Building (collectively, “First Right Space”) in accordance with and
subject to the provisions of this Section; provided however, this First Right
shall cease to be effective during the final 12 months of the Term unless and
until Tenant exercises its right to extend this Lease set forth in Section 7 of
Exhibit G below. If, at any time after the Commencement Date and while this
First Right is in effect, Landlord desires to lease the First Right Space, or
any portion thereof, to any third party, and after determining that the existing
tenant (if any) in the First Right Space will not extend or renew the term of
its lease, Landlord shall give Tenant written notice of the basic economic terms
including but not limited to the basic rent, term, operating expense base,
security deposit, and tenant improvement allowance (collectively, the “Economic
Terms”), upon which Landlord is willing to lease such particular First Right
Space to Tenant or to a third party; provided that the Economic Terms shall
exclude brokerage commissions and other Landlord payments that do not directly
inure to the tenant’s benefit. It is understood that should Landlord intend to
lease other office space in addition to the First Right Space as part of a
single transaction, then Landlord’s notice shall so provide and all such space
shall collectively be subject to the following provisions. Within 7 business
days after receipt of Landlord’s notice, Tenant must give Landlord written
notice pursuant to which Tenant shall elect to (i) lease all, but not less than
all, of the space specified in Landlord’s notice (the “Designated Space”) upon
such Economic Terms and the same non-Economic Terms as set forth in this Lease;
(ii) refuse to lease the Designated Space, specifying that such refusal is not
based upon the Economic Terms, but upon Tenant’s lack of need for the Designated
Space, in which event Landlord may lease the Designated Space upon any terms it
deems appropriate; or (iii) refuse to lease the Designated Space, specifying
that such refusal is based upon said Economic Terms, in which event Tenant shall
also specify revised Economic Terms upon which Tenant shall be willing to lease
the Designated Space. In the event that Tenant does not so respond in writing to
Landlord’s notice within said period, Tenant shall be deemed to have elected
clause (ii) above. In the event Tenant gives Landlord notice pursuant to clause
(iii) above, Landlord may elect to either (x) lease the Designated Space to
Tenant upon such revised Economic Terms and the same other non-Economic Terms as
set forth in this Lease, or (y) lease the Designated Space to any third party
upon Economic Terms which are not materially more favorable to such party than
those Economic Terms proposed by Tenant. If Landlord desires to lease the First
Right Space on terms and/or conditions more advantageous to the tenant than
those contained in the offer to Tenant, Landlord shall first offer the First
Right Space on such different terms and/or conditions to Tenant and Tenant shall
then have 7 business days within which to elect to lease such First Right Space.
Should Landlord so elect to lease the Designated Space to Tenant, then Landlord
shall promptly prepare and deliver to Tenant an amendment to this Lease
consistent with the foregoing, and Tenant shall execute and return same to
Landlord within 10 days. Tenant’s failure to timely return the amendment, or
within such 10-day period to provide its good faith comments thereto, which
failure continues for 3 business days after delivery of notice to Tenant of such
failure, shall entitle Landlord to specifically enforce Tenant’s commitment to
lease the Designated Space, to lease such space to a third party, and/or to
pursue any other available legal remedy. In the event that Landlord leases the
First Right Space, or any portion thereof, to a third party in accordance with
the provisions of this Section or fails to consummate a lease on the Economic
Terms, and during the effective period of this First Right the First Right
Space, or any portion thereof, shall again become available for releasing, then
prior to Landlord entering into any such new lease with a third party other than
the then-current occupant thereof for the First Right Space, Landlord shall
repeat the procedures specified above in this Section. Notwithstanding the
foregoing, it is understood that Tenant’s First Right shall be subject to any
extension rights previously granted by Landlord to any third party tenant in the
17100 Building, as well as to any such rights which may hereafter be granted by
Landlord to any third party tenant now or hereafter occupying the First Right
Space or any portion thereof, and Landlord shall in no event be obligated to
initiate


    
2

--------------------------------------------------------------------------------




this First Right prior to leasing any portion of the First Right Space to the
then-current occupant thereof. Tenant’s rights under this Section shall be
personal to the original Tenant named in this Lease and may not be assigned or
transferred (except in connection with a Permitted Transfer of this Lease as
described in Section 9.1(e) hereof). Any other attempted assignment or transfer
shall be void and of no force or effect. Time is specifically made of the
essence of this Section.


6. RIGHT TO CONTRACT. Provided Tenant is not then in Default under any provision
of this Lease, Tenant shall have a one-time right to terminate all or a portion
of one floor of the Premises (“Contraction Premises”) effective as of the date
set forth in Tenant’s notice, but not prior to the expiration of the 60th full
calendar month of the Lease Term. If the Contraction Premises comprises less
than 15,000 rentable square feet, Landlord shall have the right to reasonably
determine and, if necessary, adjust the configuration of the space to be
terminated so that it is reasonably marketable and complies with access laws and
requirements. In addition, if the Contraction Premises is located in the 17200
Building, Tenant shall be responsible for all reasonable costs necessary to
modify the Building to accommodate a multi-tenant use. Tenant shall exercise
such termination right by giving written notice thereof to Landlord (the
“Contraction Premises Termination Notice”) at least 12 months prior to the
effective date of termination. All rent and other costs due under the Lease for
the Contraction Premises shall be due and payable by Tenant to Landlord through
the effective date of termination. In addition, should Tenant exercise the
foregoing right to terminate the Contraction Premises, Tenant shall pay to
Landlord, concurrently with its delivery of the Contraction Premises Termination
Notice, a separate termination fee, as reasonably computed by Landlord,
comprised of (i) the unamortized portion (based upon a constant amortization
over a 7-year period) as of the effective date of termination of brokerage
commissions paid by Landlord in connection with the Contraction Premises and
tenant improvement costs funded by Landlord in connection with the Contraction
Premises, plus (ii) 4 months’ Basic Rent at the rate payable in effect as of the
calendar month immediately preceding the effective date of termination. Tenant’s
parking allocation shall also be appropriately adjusted. No such termination
shall abrogate any obligation existing under the Lease as of the termination
date or otherwise attributable to Tenant’s occupancy thereof.


7. RIGHT TO EXTEND THIS LEASE. Provided that no Default has occurred under any
provision of this Lease, either at the time of exercise of the extension right
granted herein or at the time of the commencement of such extension, and
provided further that Tenant is occupying at least 70% of the Premises and has
not assigned this Lease or sublet more than 30% of the Premises, then Tenant may
extend the Term of this Lease for 2 extension periods of 60 months each. Tenant
shall exercise its right to extend the Term by and only by delivering to
Landlord, not less than 12 months or more than 15 months prior to the Expiration
Date of the Term, Tenant's irrevocable written notice of its commitment to
extend (the “Commitment Notice”). The Basic Rent payable under the Lease during
any extension of the Term shall be determined as provided in the following
provisions.


If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then not less than 90 days or more than 120 days
prior to the Expiration Date of the Term, Landlord shall notify Tenant in
writing of the Basic Rent that would reflect the prevailing market rental rate
for a 60-month renewal of comparable space in the Project (together with any
increases thereof during the extension period) as of the commencement of the
extension period ("Landlord's Determination"). Should Tenant disagree with the
Landlord's Determination, then Tenant shall, not later than 20 days thereafter,
notify Landlord in writing of Tenant's determination of those rental terms
("Tenant's Determination"). In no event, however, shall Landlord's Determination
or Tenant's Determination be less than the Basic Rent payable by Tenant during
the then-scheduled final month of the initial Term. Within 10 days following
delivery of the Tenant's Determination, the parties shall attempt to agree on an
appraiser to determine the fair market rental. If the parties are unable to
agree in that time, then each party shall designate an appraiser within 10 days
thereafter. Should either party fail to so designate an appraiser within that
time, then the appraiser designated by the other party shall determine the fair
market rental. Should each of the parties timely designate an appraiser, then
the two appraisers so designated shall appoint a third appraiser who shall,
acting alone, determine the fair market rental for the Premises. Any appraiser
designated hereunder shall have an MAI certification with not less than 5 years’
experience in the valuation of commercial office buildings in the vicinity of
the Project.


Within 30 days following the selection of the appraiser and such appraiser's
receipt of the Landlord's Determination and the Tenant's Determination, the
appraiser shall determine whether the rental rate determined by Landlord or by
Tenant more accurately reflects the fair market rental rate for the 60-month
renewal of the Lease for the Premises, as reasonably extrapolated to the
commencement of the extension period. Accordingly, either the Landlord's
Determination or the Tenant's Determination shall be selected by the appraiser
as the fair market rental rate for the extension period. In making such
determination, the appraiser shall consider rental comparables for the Project
and for similarly improved space owned by Landlord in the vicinity of the
Project with appropriate adjustment for location and quality of project, but the
appraiser shall not attribute any factor for brokerage commissions in making its
determination of the fair market rental rate. At any time before the decision of
the appraiser is rendered, either party may, by written notice to the other
party, accept the rental terms submitted by the other party, in which event such
terms shall be deemed adopted as the agreed fair market rental. The fees of the
appraiser(s) shall be borne entirely by the party whose determination of the
fair market rental rate was not accepted by the appraiser.


Within 20 days after the determination of the fair market rental, Landlord shall
prepare an appropriate amendment to this Lease for the extension period, and
Tenant shall execute and return same to Landlord (or make its reasonable
comments thereto) within 10 days after Tenant’s receipt of same. Should the fair


    
3

--------------------------------------------------------------------------------




market rental not be established by the commencement of the extension period,
then Tenant shall continue paying rent at the rate in effect during the last
month of the initial Term, and a lump sum adjustment shall be made promptly upon
the determination of such new rental.


If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section, Tenant's right to extend the Term shall be extinguished and the
Lease shall automatically terminate as of the expiration date of the Term,
without any extension and without any liability to Landlord. Tenant’s rights
under this Section shall belong solely to Alteryx, Inc., and any transferee
pursuant to a Permitted Transfer, and any other attempted assignment or transfer
of such rights shall be void and of no force and effect. Tenant shall have no
other right to extend the Term beyond the two 60-month extension periods created
by this Section. Unless agreed to in a writing signed by Landlord and Tenant,
any extension of the Term, whether created by an amendment to this Lease or by a
holdover of the Premises by Tenant, or otherwise, shall be deemed a part of, and
not in addition to, any duly exercised extension period permitted by this
Section.


8. EXTERNAL APPEARANCE. Because of the visibility of the Premises to pedestrians
in and around the Building, the décor, fixtures, and furnishings in the
Premises, together with any changes thereto, shall be subject to the reasonable
approval of Landlord, and Tenant shall at all times maintain same in a visually
professional manner. Landlord may from time to time photograph the Premises from
any shared Building lobby and/or other exterior Common Area location to
memorialize the external appearance of the Premises. Landlord shall have the
right to require Tenant to remove signs, banners, streamers, advertising decals,
balloons, card tables, statues, inflatable figures and similar items in the
Premises that are visible from the exterior of the Premises and that are, in
Landlord’s reasonable determination, inconsistent with the professional
character of the Project as a first-class business environment, and shall not
Tenant place any items on the exterior walls or doors of the Premises or in the
Common Areas.


9. FITNESS CENTER. Subject to the provisions of this Section, and provided
Tenant’s employees execute Landlord’s standard waiver of liability form and pay
the applicable one time or monthly fee, if any, then Tenant’s employees (the
“Fitness Center Users”) shall be entitled to use any fitness center and the
shower facility now or hereafter located at the Project (collectively, the
“Fitness Center”). No separate charges shall be assessed to Fitness Center Users
for the use of the Fitness Center (with the exception of towel/laundry fees, if
any) during the initial Term of this Lease, provided, however, that the costs of
operating, maintaining and repairing the Fitness Center shall be included as
part of Operating Expenses to the extent permitted under Exhibit B. The use of
the Fitness Center shall be subject to the reasonable rules and regulations
(including rules regarding hours of use) established from time to time by
Landlord. Landlord and Tenant acknowledge that the use of the Fitness Center by
the Fitness Center Users shall be at their own risk and that the terms and
provisions of Section 10.3 of this Lease shall apply to Tenant and the Fitness
Center User’s use of the Fitness Center. Tenant acknowledges that the provisions
of this Section shall not be deemed to be a representation by Landlord that
Landlord shall continuously maintain the Fitness Center (or any other fitness
facility) throughout the Term of this Lease, and Landlord shall have the right,
at Landlord’s sole discretion, to expand, contract, eliminate or otherwise
modify the Fitness Center. No expansion, contraction, elimination (after the
initial Term) or modification of the Fitness Center, and no termination of
Tenant’s or the Fitness Center Users’ rights to the Fitness Center shall entitle
Tenant to an abatement or reduction in Basic Rent constitute a constructive
eviction, or result in an event of default by Landlord under this Lease.
Landlord reserves the right to reasonably limit, restrain, or condition the use
of the Fitness Center by tenants of the Building (including Tenant’s Fitness
Center Users) if Landlord reasonably determines that their use of the Fitness
Center has a disproportionate and/or inequitable impact on the ability of other
tenants to use the Fitness Center. Tenant hereby voluntarily releases,
discharges, waives and relinquishes any and all actions or causes of action for
personal injury or property damage occurring to Tenant or its employees or
agents arising as a result of the use of the Fitness Center, or any activities
incidental thereto, wherever or however the same may occur, and further agrees
that Tenant will not prosecute any claim for personal injury or property damage
against Landlord or any of its officers, agents, servants or employees for any
said causes of action. Tenant’s right to use the Fitness Center shall belong
solely to Tenant and may not be transferred or assigned without Landlord’s prior
written consent, which may be withheld by Landlord in Landlord’s sole
discretion.


10. CONFERENCE CENTER. Landlord currently provides, or intends to provide, a
conference center (the “Conference Center”) in the Project capable of
accommodating groups of people for use by Project tenants (including Tenant) on
a reserved basis. Tenant shall, subject to availability, have the use of the
Conference Center subject to Landlord’s procedures and charges, if any. The use
of the Conference Center shall be subject to the reasonable rules and
regulations (including rules regarding hours of use and priorities for the
tenants of the particular building in which a Conference Center is located, set
up and clean up charges, etc.) established from time to time by Landlord for the
Conference Center. Landlord and Tenant acknowledge that the terms and provisions
of Section 10.3 (Tenant’s Indemnity) of this Lease shall apply to Tenant’s use
of the Conference Center. Further, Landlord shall have no liability whatsoever
with respect to the existence, condition or availability of any Conference
Center nor shall Landlord have any obligation whatsoever to enforce or make
reservations thereof, and Tenant hereby expressly waives all claims against
Landlord with respect to the same. No expansion, contraction, elimination (after
the initial Term), unavailability or modification of the Conference Center, and
no termination of or interference with Tenant’s rights to the Conference Center,
shall entitle Tenant to an abatement or reduction in rent or constitute a
constructive eviction or an event of default by Landlord under this Lease.




    
4

--------------------------------------------------------------------------------




11. CAFÉ. The amenities at the Project will include a café. The café will be for
the non-exclusive use by tenants and their employees and invitees in the
Project. Landlord shall have the right, at Landlord’s sole discretion, to
expand, relocate, contract, or otherwise modify or eliminate (provided that
Landlord shall provide alternative food service in the Project during the
initial Term) the café. No expansion, contraction, relocation, modification or
elimination (provided that Landlord provides alternative food service in the
Project during the initial Term) of the café shall entitle Tenant to an
abatement or reduction in Basic Rent constitute a constructive eviction, or
result in an event of default by Landlord under this Lease.


12. CONTINGENCY. Landlord and Tenant agree that the effectiveness of this Lease
is contingent upon the mutual execution of a Right of First Refusal Agreement
between Tenant and Landlord’s affiliate, The Irvine Company LLC, a Delaware
limited liability company (“TIC”), granting Tenant certain rights to lease
space, on the terms and conditions set forth therein, in a building to be
constructed, if at all, by TIC (or its successor-in-interest) in the Project and
known as 17600 Laguna Canyon Road, Irvine, California.




    
5

--------------------------------------------------------------------------------





EXHIBIT H


LANDLORD’S DISCLOSURES




SPECTRUM TERRACE


Pursuant to Section 25359.7 of the California Health and Safety Code, Landlord
discloses to Tenant that prior to site development the Project was used for
agricultural purposes including the application of agricultural constituents and
the storage and use of petroleum products. Agricultural activities at the
Project ceased more than twenty years ago; however, there is a potential that
residual chemicals related to these historical activities remain at the
property. Landlord is unaware of any material limitation that the historical
agricultural activities may place on Tenant’s use of the Premises.




    
1

--------------------------------------------------------------------------------





EXHIBIT X


WORK LETTER


[TENANT BUILD]


I.    TENANT IMPROVEMENTS


The tenant improvement work (“Tenant Improvements”) shall consist of any work
required to complete the Premises (including base Building Structure
modifications, if approved by Landlord) pursuant to approved plans and
specifications. Tenant shall employ its own architect and general contractor in
constructing the Tenant Improvements. The general contractor shall be selected
and engaged by Tenant on the basis of a competitive bid involving at least 3
mutually approved general contractors. The work shall be undertaken and
prosecuted in accordance with the following requirements:


A.
Concurrently with sign-off by Tenant, the space plans, construction drawings and
specifications for all improvements and finishes, together with any changes
thereto, shall be submitted to Landlord (with samples as required) for review
and approval by Landlord and its architect for the Project. To the extent
applicable, the build-out of the Tenant Improvements shall include Landlord’s
building standard tenant improvements, materials and specifications for the
Project. Should Landlord approve work that would necessitate any ancillary
Building modification or other expenditure by Landlord, then except to the
extent of any remaining balance of the “Landlord Contribution” as described
below, Tenant shall, in addition to its other obligations herein, promptly
reimburse Landlord for such costs within 10 days following receipt of invoices
from Landlord marked as paid.



B.
All construction drawings prepared by Tenant’s architect shall follow Landlord’s
CAD standards, which standards shall be provided to Tenant or its architect upon
request. Landlord shall provide Tenant, at Landlord’s cost, with a set of “as
built” drawings of the base Building.



C.
Landlord shall, subject to the foregoing, approve or disapprove any submittal of
plans or specifications by Tenant within 5 business days following receipt
thereof by Landlord.



D.
Tenant shall use the electrical, mechanical, plumbing and fire/life safety
engineers and subcontractors designated by Landlord (the “Designated Entities”).
If Tenant elects not to use the Designated Entities, Landlord may have such
Designated Entities review Tenant’s Plans and the actual cost therefor shall be
deducted from the Landlord Contribution. All other subcontractors shall be
subject to Landlord’s reasonable approval, and Landlord may require that one or
more designated subtrades be union contractors.



E.
Tenant shall deliver to Landlord a copy of the final application for permit and
issued permit for the construction work.



F.
Tenant’s general contractor and each of its subcontractors shall comply with
Landlord’s requirements as generally imposed on third party contractors,
including without limitation all insurance coverage requirements and the
obligation to furnish appropriate certificates of insurance to Landlord prior to
commencement of construction.



G.
A construction schedule shall be provided to Landlord prior to commencement of
the construction work, and weekly updates shall be supplied during the progress
of the work.

    
H.
Tenant shall give Landlord 10 days prior written notice of the commencement of
construction so that Landlord may cause an appropriate notice of
non-responsibility to be posted.



I.
Tenant and its general contractor shall attend weekly job meetings with
Landlord’s construction manager for the Project.



J.
Upon completion of the work, Tenant shall cause to be provided to Landlord
(i) as-built drawings of the Premises signed by Tenant’s architect, (ii) CAD
files of the improved space compatible with Landlord’s CAD standards, (iii) a
final punch list signed by Tenant, (iv) final and unconditional lien waivers
from all contractors and subcontractors, (v) a duly recorded Notice of
Completion of the improvement work, and (vi) a certificate of occupancy for the
Premises (collectively, the “Close-out Package”). Should Tenant fail to provide
complete CAD files compatible with Landlord’s standards as required herein,
Landlord may cause its architect to prepare same and the cost thereof shall be
reimbursed to Landlord by Tenant within 10 days of invoice therefor.



K.
The work shall be prosecuted at all times in accordance with all state, federal
and local laws, regulations and ordinances, including without limitation all
OSHA and other safety laws.





    
1

--------------------------------------------------------------------------------




L.
All of the provisions of this Lease shall apply to any activity of Tenant, its
agents and contractors, in the Premises prior to the Commencement Date, except
for the obligation of Tenant to pay rent.



M.
It is understood that the Tenant Improvements may be done during Tenant’s
occupancy of the Premises and, in this regard, Tenant agrees to assume any risk
of injury, loss or damage which may result. Tenant further agrees that it shall
be solely responsible for relocating its office equipment and furniture in the
Premises in order for the foregoing Tenant Improvements to be completed in the
Premises, that the Commencement Date of the Lease is not conditioned upon nor
shall such date be extended by the completion of the foregoing Tenant
Improvements, and that no rental abatement shall result while the foregoing
Tenant Improvements are completed in the Premises.



Except to the extent arising from Landlord’s negligence or willful misconduct,
Landlord shall not be liable in any way for any injury, loss or damage which may
occur to any work performed by Tenant, nor shall Landlord be responsible for
repairing any defective condition therein. Except in the event of a Commencement
Date Delay, in no event shall Tenant’s failure to complete the Tenant
Improvements extend the Commencement Date of the Lease.


II.    COST OF THE WORK


A.
Landlord shall provide to Tenant a tenant improvement allowance in the amount of
$14,226,186.00 (the “Landlord Contribution”), based on $78.00 per rentable
square foot of the Premises with any excess cost to be borne solely by Tenant.
The Landlord Contribution shall also be utilized to fund space planning and
other architectural costs (including the reasonable cost charged by Landlord’s
architect to review Tenant’s drawings and CAD files), engineering costs,
construction costs, plan check and permit fees, Tenant’s project management
costs, and toward the out-of-pocket expenses incurred by Tenant for relocating
to the Premises, including moving costs, furniture (refurbishment, installation
and/or purchase), fixtures and equipment, signage, and telephone and data
cabling costs. In addition to the Landlord Contribution, Landlord shall provide
to Tenant an allowance not to exceed $36,477.40, based on $.20 per rentable
square foot of the Premises, for Tenant’s out-of-pocket costs to prepare a
preliminary space plan and 2 revisions thereto for the Tenant Improvements
(“Design Allowance”). Such amount shall be paid to Tenant directly to Tenant’s
architect or space planner within 30 days following Tenant’s submission of an
invoice for the same. It is understood that Landlord shall be entitled to a
supervision/administrative fee equal to 2% of the Landlord Contribution funded
toward such costs, which fee shall be paid from the Landlord Contribution. If
the actual cost of completion of the Tenant Improvements is less than the
maximum amount provided for the Landlord Contribution, such savings shall inure
to the benefit of Landlord and Tenant shall not be entitled to any credit or
payment or to apply the savings toward additional work. It is further understood
and agreed that the Landlord Contribution shall be requested not later than 9
months after the Commencement Date to be eligible for funding by Landlord, and
that Landlord shall not be obligated to fund any portion of the Landlord
Contribution towards the Tenant Improvements requested after such date.



B.
Landlord shall fund the Landlord Contribution (less deductions for the
above-described supervision fee and charges of Landlord’s architect) in
installments as and when costs are incurred and a payment request therefor is
submitted by Tenant. Each payment request shall include a copy of all supporting
invoices, conditional progress payment lien waivers (in the form prescribed by
the California Civil Code) for labor and materials incorporated in such payment
request, unconditional lien waivers (in the form prescribed by the California
Civil Code) for labor and materials on the basis of which payment has previously
been by Landlord, and pertinent back-up (including copies of Tenant’s payment
checks to its contractors and suppliers). Landlord shall fund the payment
request within 30 days following receipt of the application and supporting
materials; provided that a 10% retention shall be held on payments to Tenant
until Landlord receives the complete Close-out Package. The remaining balance of
the Landlord Contribution shall be funded when Landlord receives the complete
Close-out Package. Prior to any payment by Landlord hereunder, Tenant shall
provide to Landlord in writing the address to which such payment is to be
delivered, together with a complete copy of the construction contract(s) for the
Tenant Improvements.



C.
Landlord shall provide, and neither Tenant nor Tenant’s employees, agents, or
contractors shall be charged for parking, elevators, access to loading docks,
personnel and material costs, or for utilities or (at the time of finishes
installation) temporary HVAC (during normal business hours only, unless such
requirement for after-hours work is at the direction of Landlord) to the extent
utilized in connection with the design and construction of the Tenant
Improvements and/or Tenant’s move into the Premises.





    
2

--------------------------------------------------------------------------------




III.
DELAYS OF COMMENCEMENT DATE



The Commencement Date for the Premises shall occur as provided in Section 3.1 of
the Lease, provided that the Commencement Date shall be extended by the number
of days of actual delay of the Substantial Completion of the Tenant Improvements
in the Premises to the extent caused by a “Commencement Date Delay,” as that
term is defined, below, but only to the extent such Commencement Date Delay
causes the Substantial Completion of the Tenant Improvements to occur after 22
weeks following the Delivery Date. As used herein, the term “Commencement Date
Delay” shall mean only a “Force Majeure Delay” or a “Landlord Delay,” as those
terms are defined below in this Article III of this Tenant Work Letter. As used
herein, the term “Force Majeure Delay” shall mean only an actual delay resulting
from strikes, fire, wind, damage or destruction to the Building, explosion,
casualty, flood, hurricane, tornado, the elements, acts of God or the public
enemy, sabotage, war, invasion, insurrection, rebellion, civil unrest, riots,
terrorist acts or earthquakes. As used in this Tenant Work Letter, “Landlord
Delay” shall mean actual delays to the extent resulting from the acts or
omissions of Landlord including, but not limited to (i) failure of Landlord to
timely approve or disapprove the plans or any component of the plans;
(ii) material and unreasonable interference by Landlord, its agents or its
employees, agents or contractors (except as otherwise allowed under this Tenant
Work Letter) with the Substantial Completion of the Tenant Improvements and
which objectively preclude or delay the construction of tenant improvements in
the Building by any person; or (iii) delays due to the acts or failures to act
of Landlord or its employees, agents or contractors with respect to payment of
the Landlord Contribution and/or cessation of work as a result thereof, or
(iv) delays due to Landlord’s failure to cause the Premises to be in the
Delivery Condition on the Delivery Date.


IV.
DETERMINATION OF LEASE COMMENCEMENT DATE DELAY



If Tenant contends that a Lease Commencement Date Delay has occurred, Tenant
shall notify Landlord in writing of (i) the event which constitutes such Lease
Commencement Date Delay and (ii) the date upon which such Lease Commencement
Date Delay is estimated to end. If such actions, inaction or circumstance
described in the Notice set forth in (i) above of this Section of this Tenant
Work Letter (the “Delay Notice”) are not cured by Landlord within 1 business day
of Landlord's receipt of the Delay Notice and if such action, inaction or
circumstance otherwise qualify as a Lease Commencement Date Delay, then a Lease
Commencement Date Delay shall be deemed to have occurred commencing as of the
date of Landlord's receipt of the Delay Notice and ending as of the date such
delay ends.








    
3

--------------------------------------------------------------------------------





EXHIBIT Y


PROJECT DESCRIPTION








spectrumterraceleaseimage5.gif [spectrumterraceleaseimage5.gif]




    
1